 JEFFREY MANUFACTURING DIVISION33Jeffrey Manufacturing Division, Dresser Industries,Inc. and United Steelworkers of America,AFL-CIO. Cases 11-CA-7051, 11-CA-7337,I 1-CA-7596, and 1 l-RC-4116March 3, 1980DECISION, ORDER, AND DIRECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn July 25, 1979, Administrative Law JudgeStanley N. Ohlbaum issued the attached Decisionin this consolidated proceeding. Thereafter, the Re-spondent filed exceptions and a supporting brief,the General Counsel filed exceptions and a sup-porting brief, and the Charging Party filed excep-tions and a brief in support thereof. Subsequently,the Respondent filed an answering brief in opposi-tion to the exceptions filed by both the GeneralCounsel and the Charging Party.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge only to the extent consistent herewith.21. The Administrative Law Judge found, and weagree, for the reasons stated by him, that the Re-spondent violated Section 8(a)(1) of the Act by in-terrogating employees regarding their union activ-ity; by creating the impression of surveillance ofemployees' union activities; by soliciting grievancesfrom employees in order to deter them from select-ing the Union; by threatening employees with thereduction of existing benefits if the Union was se-lected as their collective-bargaining representative;and by threatening to close the plant and terminatel The Respondent asserts that the Administrative Law Judge's resolu-tions of credibility, findings of fact, and conclusions of law are the resultof bias. After a careful examination of the entire record, we are satisfiedthat this allegation is without merit. There is no basis for finding that biasand partiality existed merely because the Administrative Law Judge re-solved important factual conflicts in favor of the General Counsel's wit-nesses. As the Supreme Court stated in .L.R.B v. Pittsburgh SteamshipCompany, 337 U.S. 656, 659 (1949), "T]otal rejection of an opposed viewcannot of itself impugn the integrity or competence of a trier of fact."Furthermore, it is the Board's established policy not to overrule an ad-ministrative law judge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examinedthe record and find no basis for reversing his findings2 The General Counsel has excepted to the Administrative LawJudge's recommendation that interest on backpay be computed at a rateother than the 9 percent requested by the General Counsel. We find nomerit in that exception See Florida Steel Corporation, 231 NLRB 651(1977)248 NLRB No. 7employees if the Union was selected as the collec-tive-bargaining representative.The Administrative Law Judge further found, aspart of this consolidated proceeding, that the chal-lenge to the ballot of William R. Ford, Jr., be sus-tained; that the challenge to the ballot of WalterRay Whitacre be overruled and his ballot openedand counted; and that the Respondent interferedwith the election by engaging in certain objection-able conduct.3We agree with these findings of theAdministrative Law Judge.2. In addition to the violations of the Act foundabove, the Administrative Law Judge found thaton May 25, 1977,4the Respondent discharged em-ployee Terry Boyter in violation of Section 8(a)(3)of the Act. We agree with the Administrative LawJudge's finding, as amplified herein.'The underlying facts, as found by the Adminis-trative Law Judge and more fully set out in hisDecision, are as follows:On May 10, Boyter, who had been employed bythe Respondent for approximately 6 years, metwith Alfred L. Motley, a union staff representative,in order to discuss the prospects of attempting toorganize the Respondent's plant. The followingday, Boyter, along with approximately six otheremployees, attended another meeting with Motley,at which time they all signed authorization cardson behalf of the Union. Thereafter, Boyter activelyand openly began soliciting other employees tosign such cards. Most of these solicitations oc-curred in the Respondent's parking lot after work-ing hours. According to the credited testimony ofemployee Ernest Gunnells, Boyter was observedengaging in such activity on Friday, May 13, byFactory Superintendent Ted Eller.As found by the Administrative Law Judge,Boyter was unlawfully interrogated regarding hisunion activities by Eller on May 16. On the follow-ing day, Eller once again approached Boyter atwork and, after first interrogating him regardingthe Union, he told Boyter that he (Eller), wassorry to have let everyone down and he didn't"think we needled] a third party ...to talk to ev-erybody ...if you've got a problem." Eller thenasked Boyter what his problems were. WhenBoyter indicated that Maintenance Foreman3 On October 27, 1977, an election was conducted among the employ-ees in the appropriate unit at the Respondent's Belton, South Carolina,facility. The tally of ballots showed that 65 ballots were cast for, and 63,were cast against, the Petitioner; there were 4 challenged ballots, anumber sufficient to affect the results of the election. (In an unpublishedDecision and Order in Case I -RC-4416 dated February 0, 178, weadopted, pro formao, the Regional Director's recommendation that thechallenge to the ballot of Larry Burgess be overruled )All dates refer to 1977 unless otherwise indicatedAccordingly. we also adopt the Administrative Law Judge's conclu-sion that Boyter is an eligible voter and that his ballot should be openedand counted. 34DECISIONS OF NATIONAL LABOR RATIONS BOARDLowden was one of his problems, Eller told him tospeak to Plant Manager Zwick about Lowden. Inresponse to Boyter's inquiry as to how he knewabout the Union, Eller said, "I just know," and fur-ther responded by stating that he had known aboutit for 2 weeks.6Despite Eller's unlawful conduct,Boyter was not dissuaded from engaging in unionactivity but rather that afternoon continued to so-licit cards.On May 25, the date he was discharged, Boyterleft his work station in Department 915 (machineshop, small assembly area) at or about 12:30 andwent to the lavatory. On his return to his lathe, hestopped at the water fountain near the maintenancearea where Prince, another employee, spoke to himand cautioned him against speaking of union activ-ity in front of fellow employee Whitacre, becausehe would report such statements. As Boyter turnedto leave, James Matheson, the foreman in Depart-ment 914 (structural welding, fitting and assembly),came up and asked him if there was a problemwith his machine. Boyter responded by asking him,"What the hell is it to you?" When Matheson di-rected Boyter to return to his machine, Boyter ex-claimed, "Why don't you kiss my damn ass?"7Boyter nonetheless immediately returned to hislathe, where he learned for the first time fromEller that the regular foreman in Department 915,Kay McCurry, had left early that day and thatMatheson was substituting for him. During the se-quence of events described above, Boyter had beenaway from his lathe for 20 minutes at most.At approximately 2:45 p.m. Matheson toldBoyter to report to Eller's office where, in additionto Eller, the Company's personnel director, FrankFord, was present. At this meeting, Ford toldBoyter that he could not speak to supervisors thatway. Boyter replied by stating that he had usedsuch language in the past.8Ford then told Boyter6 The Administrative Law Judge found that the Respondent violatedSec 8(a)(1) of the Act by Eller's above-noted interrogation and solicita-tion of grievances He dismissed the allegation, however, that the conver-sation also violated Sec. 8(a)(1) of the Act in that it created an impressionof surveillance We agree with the violations found by the AdministrativeLaw Judge. We also find, however, that Eller's response to Boyter's in-quiry clearly implies that the Respondent's knowledge of union activityhad been acquired through surveillance. Accordingly, we conclude thatEller's remark created the impression of surveillance in violation of Sec8(a)(1) of the Act. Since the Administrative Law Judge found other in-stances of this violation, his recommended Order requires the Respondentto cease and desist from such conduct Thus, our finding of this violationdoes not affect that portion of the remedy.7 Administrative Law Judge credited Boyter's testimony that at thetime he uttered this remark he was unaware that his own foreman, KayMcCurry, had left early and had asked Matheson to fill in for himTFhe Administrative Law Judge credited the testimony of Boyter andGunnells to the effect that the language used by Boyter to Matheson wasnot unusual in the Respondent's plant The Administrative Law Judgenoted at least three occasions where language of this type had been usedby employees toward supervisors without discipline being imposed.he would have to be terminated and thereuponsummarily discharged Boyter.As fully discussed by the Administrative LawJudge, the Respondent's witnesses who testified asto the asserted reasons for discharging Boytervaried somewhat in their explanations. In brief,Eller assigned as the reasons Boyter's three previ-ous warnings for being away from his machine andthe use of "profane remarks to his supervisor" onthe day of his discharge, which constituted a fourthoffense.9Eller testified that the decision to dis-charge Boyter was a joint decision between him-self, Personnel Director Ford, and Matheson."Ford indicated, however, that the Respondent'sresident manager, Zwick (Eller's supervisor), di-rected him to discharge Boyter if he could not suf-ficiently explain his actions that day. Acccordingto Ford, he explained to Boyter that, in view of theRespondent's "Instructions for Administering Dis-cipline," the Respondent had no alternative but todischarge him. Contrary to Eller, Ford's testimo-ny clearly indicates that Boyter was not dischargedfor the remarks to Matheson; rather, he was dis-charged solely for being away from his work sta-tion. In this regard, however, Matheson testifiedthat there is no restriction against employees usingthe water fountain and, as noted by the Adminis-trative Law Judge, the Respondent made no con-tention that employees must have permission to usethe lavatory facilities or utilize them on an assignedschedule.In finding that the Respondent violated Section8(a)(3) of the Act by discharging Boyter, the Ad-ministrative Law Judge noted the following: (1)Boyter's activity in card solicitation and otherunion organizational activities which was open, un-concealed, and admittedly known by the Respon-dent; (2) the Respondent's demonstrated animus to-wards the Union's organizational attempt; (3) thesummary nature of the discharge in a manner thatI The three previous warnings were dated October 30, 1975, July 22,1976, and April 28, 1977 Eller indicated that it was the Respondent'spolicy not to give employees copies of such warnings. McCurry testifiedthat with respect to the first to warnings he did not give Boyter a copyof the warning or even show it to him. Rather, McCurry merely toldBoyter that he was being "written up." With respect to the third inci-dent, the Administrative Law Judge credited Boyter's testimony that,after first threatening him with a 3-day suspension, McCurry relented andtold him,"Well, I'm going to let you go this time. I'm not even going towrite you up. You're a good man. I'd hate to lose you."'o Matheson testified, however, that he did not, in fact, recommendBoyter's discharge and further testified that, even if he had been Boyter'sregular foreman, he would not have recommended his discharge for theabove-described incident.i" The Administrative Law Judge noted, however, that, under theabove-cited personnel policy, discharge is not required after the accumu-lation of three written conduct reports for the same offense, but rathercan be considered, along with other forms of discipline. In this connec-tion, the Administrative Law Judge also noted that McCurry, Boyter'sregular foreman, testified explicitly that there was no rule requiring anemployee's discharge for a fourth offense. JEFFREY MANUFACTURING DIVISION35appears contrary to the Respondent's practice,since neither Boyter's regular foreman, McCurry,nor his substitute foreman, Matheson, recommend-ed such action; (4) the vulgar expression used byBoyter was not unusual in the Respondent's plantand was not intended as an act of insubordination,since he did not have knowledge of Matheson'srole as his substitute supervisor; and (5) the distin-guishable, if not conflicting, reasons assigned forthe discharge by Eller and Ford.In adopting the Administrative Law Judge's con-clusion, we emphasize that our agreement with himis based on our view that, after thoroughly analyz-ing the Respondent's asserted reasons for the dis-charge, the Administrative Law Judge has in factfound those reasons to be only a pretext for its un-lawful discriminatory purpose.By our agreement with the Administrative LawJudge's conclusion we do not, of course, condonethe use of vulgar language to supervisory person-nel. Such expressions, however, must be viewed inthe context in which they occur. The Board haslong recognized the fact that obscene or vulgarlanguage is used in the industrial sphere.12TheGeneral Counsel has established in this case thatsuch language has even been employed toward su-pervisors in the past without any discipline beingimposed against the offending employee. Wehardly think, then, that the Respondent can rely onsuch language as a ground for discharge in the in-stant situation since (1) Boyter was unaware thatMatheson was acting as his supervisor at the timehe uttered his remarks and (2) the remarks werenot delivered in a threatening or insubordinatemanner inasmuch as Boyter returned immediatelyto his lathe after his exchange with Matheson.13Moreover, Matheson himself testified that he, infact, did not recommend Boyter's discharge forsuch language. Perhaps more importantly, althoughFord relied on Boyter's remarks to Matheson asgrounds for discharge at Boyter's termination inter-view, at the hearing he testified that those remarksdid not play a part in the decision to dischargeBoyter.Accordingly, we find that the Respondent seizedupon Boyter's remarks to form a portion of its pre-textual reasons for discharging Boyter. Since weconclude that the discharge was motivated by dis-criminatory reasons, we find, in agreement with the12 See, e.g. Passaic Crushed Stone Co.. Inc.. 206 NLRB 81, 85 (1973),and cases cited therein.13 Thus, this case is clearly distinguishable from Cannon Electric Com-pany, 151 NLRB 1465 (1965), on which the Respondent places great reli-ance. The facts in that case reveal that the profane language employed bythe discharged employee toward his supervisor was part of a pattern ofinsolent and insubordinate conductAdministrative Law Judge, that it violated Section8(a)(3) and (1) of the Act.143. Although the Administrative Law Judgefound that the unfair labor practices committed bythe Respondent were sufficient to warrant the re-medial bargaining order requested by the GeneralCounsel, he refused to grant such relief on theground that the Union had not been designated asbargaining representative by a majority of the em-ployees. The Administrative Law Judge arrived atthis determination by first finding that, accordingto the parties' stipulated unit compositions as ofSeptember 16 and October 25,'5and his findingsregarding the inclusion of Boyter and Whitacreand the exclusion of Ford, there were 133 unit em-ployees as of the former date and 138 as of thelatter. The Administrative Law Judge then foundthat, of the 80 authorization cards introduced intoevidence by the General Counsel, 14 of the cardsdid not constitute valid designations of the Unionas bargaining representative. 6 Accordingly, heconcluded that the Union never had achieved ma-jority status as it obtained only 66 valid cards, andhe therefore found it unnecessary to consider thevalidity of the remaining authorization cards thatare contested by the Respondent. Contrary to theAdministrative Law Judge, we find, for the reasonsset forth below, that the Union had in fact obtaineda majority of valid authorization cards by Septem-ber 16 and maintained that status as of October 25.The record indicates that all 80 authorizationcards submitted by counsel for the General Coun-sel contain clear and unambiguous language indi-cating that the signers authorized the Union to rep-resent them for the purpose of collective bargain-ing.'7In concluding that the 14 cards solicited byBoyter, Fant, and Elmer Kelly were invalid desig-nations, the Administrative Law Judge found thatthe totality of the circumstances surrounding thecard solicitations by the three above-noted individ-14 We do not agree, however, with the Administrative Law Judge'sobservation that Boyter's discharge may also be considered as objection-able conduct even though it occurred prior to the filing of the petitionSee Sunnyland Packing Co., 227 NLRB 590, 591 (1976).'5 September 16 is the stipulated date of the Employer's receipt of theUnion's request to bargain. October 25 was 2 days before the representa-tion election.'" The Administrative Law Judge invalidated the 11 cards solicited byTerry Boyter (George M. Jordan, William D Spruell, Joey L Turner.Samuel D. Lindsay, Roy P. Hall, Sam F. Hanks, Benjamin Cobb, LarryW Horne, Ernest E. Gunnells, Coley D Prince, and Lester M Orin) 2cards solicited by Herman Fant (Darrell B Foster and Daniel Fant)L andI card solicited by Elmer L. Kelly (George Kelly)7 The language of the card is as follows:I hereby request and accept membership in the UNITED STEEL-WORKERS OF AMERICA, and of my on free will hereby au-thorize the United Steelworkers of America, its agents or representa-tives, to act for me as a collective bargaining agency in all matterspertaining to rates of pay, wages, hours of employment, or otherconditions of employment, and to enter into contracts with my em-ployer covering all such matters. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDuals "[were] of such character at least arguably toindicate that the purpose of the cards was designedfor or essentially limited to petitioning or votingpurposes in an election."8In so finding, the Ad-ministrative Law Judge noted that, "The testimonyof important General Counsel witness Boyter inregard to those cards is certainly not clear, con-vincing, or persuasive to the contrary." In the Ad-ministrative Law Judge's view, Boyter's testimony,when considered in conjunction with the other rel-evant testimony regarding the solicitations of the14 cards, led to the conclusion that counsel for theGeneral Counsel had not met his burden of estab-lishing the validity of the cards.We recently set forth the standards by which wedetermine the validity of authorization cards, asfollows: 19In N.L.R.B. v. Gissel Packing Co., Inc., 395U.S. 575 (1969), the Supreme Court approvedBoard law on determining the validity or inva-lidity of authorization cards, as set forth inCumberland Shoe Corporation, 144 NLRB 1268(1963), enfd. 351 F.2d 917 (6th Cir. 1975), andreaffirmed in Levi Strauss & Co., 172 NLRB732 (1968). The Court described Board law inthe following terms (395 U.S. at 584):Under the Cumberland Shoe doctrine, if thecard itself is unambiguous (i.e., states on itsface that the signer authorizes the Union torepresent the employee for collective bar-gaining purposes and not to seek an elec-tion), it will be counted unless it is provedthat the employee was told that the cardwas to be used solely for the purpose of ob-taining an election.With respect to employees who sign cardsupon alleged misrepresentations as to theirpurpose, the Court said, "[E]mployees shouldbe bound by the clear langauge of what theysign unless that language is deliberately andclearly canceled by a union adherent withwords calculated to direct the signer to disre-gard and forget the language above his signa-lR Specifically, the Administrative Law Judge relied on (1) Boyter'stestimony that he stated the purpose of the card as follows: "I told themthat this was not a union card. I said 't doesn't mean that you are join-ing the union, it is just to petition for the union, to get a vote for theunion.' I said that 'you would have to have 60 percent or better beforewe could get the union in here, or the government in here to, petitionthem' I said that it could help your wages, better benefits; I said, 'butyou would have to negotiate everything you worked for if the Union didgo in' "; (2) Herman Fant's testimony that he told his son, Daniel Fant.that "the sole or only purpose" of the card was to get an election andthat, when Darrell Foster returned his signed card to Fant, Foster statedthat he would help them get a vote but that he would not join the Union;and (3) Elmer Kelly's testimony that he told his brother George Kellythat the card was "for nothing but an election""g Keystone Pretzel Bakery, Inc., 242 NLRB No 77 (1979).ture." (395 U.S. at 606.) The Court cautionedthe Board not to apply the Cumberland Shoerule mechanically, and quoted with approvalthe Board's langauge in Levi Strauss, supra,that "It is not the use or nonuse of certain keyor 'magic' words that is controlling, butwhether or not the totality of circumstancessurrounding the card solicitation is such as toadd up to an assurance to the card signer thathis card will be used for no purpose other thanto help get an election." (395 U.S. at fn. 27.)Although the Administrative Law Judge re-ferred to the proper standard, we find that, in cer-tain instances, he erred in its application. We notethat counsel for the General Counsel established,through both authenticating testimony and the un-ambiguous language on the face of the authoriza-tion card, the prima facie validity of the cards inissue. The Administrative Law Judge appears tohave required that, in addition, at least with respectto the cards solicited by Boyter, there be clear andconvincing evidence that the solicitor did notengage in any misrepresentation as to the purposeof the cards. We do not agree with the impositionof such a standard of proof. Applying the properstandard, we find that, while Boyter's multiplecomments, set forth above, allude, in part, to theuse of the card for an election, they do not contro-vert the language of the card nor misstate its pur-pose.20Thus, in the absence of testimony by indi-vidual employees that statements made to them byBoyter added up to an assurance that the cardwould be used for nothing other than an election,we will consider the card valid.In the first instance, we note that all of the em-ployees whom Boyter solicited and who testified atthe hearing indicated that they read the card beforesigning. With respect to what Boyter said to them,they testified as follows:S. D. Lindsay testified that Boyter told him thecard was to "get a union representative to comedown and talk to employees" and that it did notmean he was joining the Union. According toLindsay, Boyter also discussed the possibility of theUnion bringing better benefits and wages.Roy Hall testified that Boyter told him that "hewas trying to get enough people to sign cards toget an election." On cross-examination by counselfor the General Counsel, however, Hall recalledthat Boyter told him that the cards indicated unionsupport.20 Hedstrom Company, a subsidiary of Brown Group. Inc., 223 NLRB1409 (1976), enforcement granted in part, denied in part, and remanded inpart 558 F.2d 1137 (3d Cir. 1977); Federal Stainless Sink Div. of UnarcoIndustries. Inc., 197 NLRB 489, 494 (1972). JEFFREY MANUFACTURING DIVISION37According to Ernest Gunnells, Boyter told himthat, "If we can get enough cards signed, we canget a union representative here to explain theUnion to us, and maybe we can get a vote on it."Joey Turner testified that, after Boyter gave hima card, he read it and asked if it were true that itallowed the Union to bargain for him. Accordingto Turner, Boyter replied, "No, it was just to getthe union to come in and talk to us." On cross-ex-amination, however, Turner indicatd that, beforehe signed the card, Boyter stated that, if the Unioncame in, there would be a possibility of improve-ments in wages, benefits, and treatment by supervi-sors.George M. Jordan testified that Boyter told him"this is the card for the union" and, if enoughcards were obtained, the Union "would comedown and petition for votes; in other words, theycould pass out literature."William Spruell testified that after he read thecard which Boyter submitted to him, he askedBoyter, "Does this mean we are joining theUnion?" Boyter replied, "All this will do is to getthe union representative to show we are interestedin talking to the union."The testimony of Lester Orvin reveals thatBoyter did not make any representations to him,but merely gave him a card which Orvin read,signed, and returned. The testimony of LarryHorne is to the same effect.After examining this testimony, and noting spe-cifically that all eight of these employees read thecard, we find nothing in the totality of the circum-stances to indicate that Boyter deliberately andclearly directed employees to disregard the expresslanguage of the cards, or otherwise assured themthat these cards would be used for no purposeother than to get an election.21 Accordingly, wefind the cards of these eight employees to be valid.Likewise, we shall count the cards of BenjaminCobb and Coley D. Prince, since the record re-veals that they read the cards before signing and,as we have indicated above, we do not findBoyter's general statement as to what he told em-ployees, standing alone, sufficient to invalidate oth-erwise properly authenticated cards.2221 The Great Atlantic Pacific Tea Company, Inc., 230 NLRB 766(1977) (Champion's card); Peerless of America, Inc. v. N.L.R.B., 484 F.2d1108 (7th Cir. 1973), enfg 198 NLRB 982 (1972).We find the instant case distinguishable from Bookland. Inc., 221NLRB 35 (1975). There, the Board invalidated a card that had been so-licited with the statement that "the only thing the card was for was sothat the Union could keep in touch with us through literature of whatwas going on in the Union itself"In that case, however, the solicitor alsodenied, in response to a direct question by the signer, that the card meantthat the employees wanted a union and, more importantly, the signernever read the card22 We agree with the Administrative Law Judge's finding that thecards of employees Samuel Hanks, Daniel Fant, Darrell Foster, andAs noted above, after finding that 14 of theUnion's authorization cards were invalid, the Ad-ministrative Law Judge determined that the Unionnever attained majority support among the employ-ees in the appropriate unit and thus he did notmake findings or conclusions as to the validity ofthe remaining cards contested by the Respon-dent.23Having reversed the Administrative LawJudge's finding with respect to 10 of the cardsfound invalid by the Administrative Law Judge,we must address the validity of the remaining con-tested cards.The Respondent challenges the validity of thecards of J. R. Gunnells, James Williamson, Theo-dore Thompson, James Shaw, and Robert Gun-nells, all of whom were solicited by employeeLarry Horne. At the hearing, Horne testified thathe received blank cards from Boyter on the morn-ing of May 12. He distributed the cards to severalemployees, telling them to read the cards and signthem if they wished. He unequivocally denied everstating that the cards' only purpose was to get anelection.J. R. Gunnells' testimony corroborates Horne's.Gunnells testified that Horne told him to read thecard, sign it, and return it, all of which he did. Wil-liamson testified that he could not recall exactlywhat Horne told him and that he did not read theentire card before signing and returning it.We shall count both cards. With respect to Wil-liamson's card, there is nothing in the circum-stances surrounding the solicitation of the card toindicate that he was assured that the card would beused for no purpose other than to get an election.The absence of evidence indicating that Williamsonread the entire card does not, in our view, compela conclusion that he did not intend to designate theUnion as a collective-bargaining representative.24We shall also count the cards of Robert Gun-nells, James Shaw, and Theodore Thompson, noneof whom testified at the hearing. However, as setforth above, Horne's testimony does not reveal anyimproper solicitations.The Respondent also contends that the card ofR. D. Bell is invalid because it was improperly so-licited. According to Bell's testimony, he receiveda card from Ernest Gunnells, who told Bell thatGeorge Kelly cannot be counted as valid designations After carefully re-viewing the relevant testimony, we are of the view that the totality ofthe circumstances surrounding the solicitation of these individuals addedup to an assurance that the signer's card would be used for no purposeother than to help get an election23 Of the 80 authorization cards introduced into evidence by counselfor the General Counsel the Respondent challenges the validity of 29 Aseach of the remaining 51 cards admitted into evidence vwas identified andauthenticated on the record, we find that they may be relied on to deter-mine the Union's representative status24 Keystone Pretzel Bakery, Inc., supra 38DECISIONS OF NATIONAL. LABOR RELATIONS BOARDthe card did not mean that he was joining theUnion but that "it was just to get a representativeto explain the purpose of the Union to us at ameeting." Bell then read the card, signed it, and re-turned it to Gunnells. We do not find Gunnells'statement as to the purpose of the card sufficient tocancel the unambiguous language on the card,which Bell read, indicating that the signer autho-rizes the Union to act as a collective-bargainingrepresentative. Accordingly, we shall count Bell'scard as valid.The Respondent objects to the validity of thecards of James A. Cobb and Walter Palmore onthe basis that the General Counsel's witnessesfailed to authenticate the date on which those cardswere signed. In addition, the Respondent chal-lenges the card of Jimmy R. Curry on the basisthat his name was printed on the card rather thanwritten and the solicitor did not witness Curry'sexecution of the card.The date on Cobb's card is May 11, 1977, whilethe testimony of Evans, who solicited the card, re-veals that Cobb executed the card on May 12,1977. It is clear that such a minor variance will notaffect the validity of a properly authenticatedcard.25The card signed by Palmore is dated September31, 1977. Evans' uncontradicted testimony indi-cates, however, that Palmore signed the card at hishome on September 13, 1977. The back of the cardbears a marking that it was received by the Board'sRegional Office on September 16. On the basis ofEvans' testimony and the date stamp on the card,we find that it was executed on September 13,1977, and that the date listed on the card is an in-advertent error. As we indicated with respect toCobb's card, such a variance does not affect thevalidity of a properly authenticated card and there-fore we shall count both of the above-noted cardstoward the Union's majority.With respect to the Respondent's challenge tothe card of Curry, the record reveals that Currytestified at the hearing and identified his card andsignature. Accordingly, his card is not rendered in-valid merely because he printed his name ratherthan wrote it in script, and it is certainly not invali-dated because the solicitor did not witness his sig-nature. 2625 The Board has held that if there has been competent testimony as toits execution, even the absence of dates altogether will not affect the va-lidity of an authorization card. See James Innaco, d/b/a Skyline Transport.228 NLRB 352 (1977), and Clark Products, Inc.. Subsidiary of NopcoChemical Company, 160 NLRB 23, 31 (1966), enfd. 385 F.2d 396 (7th Cir.1967).26 See McEwen Manufacturing Company and Washington Industries,Inc., 172 NLRB 990 (1968), enfd. 419 F.2d 1207 (D.C.Cir. 1969), cert.denied 397 U.S. 988 (1970).The Respondent challenges the validity of thecard of Richard Thompson, who is illiterate, on theground that it was improperly solicited. Evans,while he was at Thompson's house on May 14, toldhim that the purpose of the card was to "try andget the union in down there" and that "most of thefellows down at the mill had signed one." In addi-tion, Thompson's wife, who was present at thetime, read the contents of the card to her husband.Whether, as Evans testified, Thompson then signedthe card himself or, as Thompson testified, his wifesigned the card at his direction, is not a criticalconsideration since, in either case, it is clear thatThompson's signature was intended by him toshow support for the Union. 2 7 The fact thatThompson did not read the card himself but ratherhad it read to him does not diminish its validity.The only requirement with respect to an employeewho cannot read English is that the purpose of thecard be adequately communicated to him.28Wefind that this requirement was met herein and wefurther find that none of the statements made byEvans act to invalidate the card. Accordingly, weshall count it toward the Union's majority.In view of our findings above, we conclude thatthe Union represented a majority of the Respon-dent's employees as of September 16, 1979.294. Although the Administrative Law Judge wasof the view that the Respondent's unfair laborpractices were sufficiently severe to warrant the is-suance of a bargaining order, in view of his findingthat the Union never attained majority status, hedid not impose one. Rather, in fashioning aremedy, the Administrative Law Judge recom-mended that the challenged ballots of Boyter andWhitacre, as well as the ballot of Burgess (the chal-lenge to which was withdrawn), be opened andcounted and that a certification of representativeissue if the revised tally of ballots resulted in a ma-jority being cast for the Union. In the event thatthe revised tally of ballots did not result in a ma-jority being cast for the Union, the AdministrativeLaw Judge recommended that a second election bedirected.As noted above, we agree with the Administra-tive Law Judge's recommendations regarding thechallenged ballots. We also agree with his recom-mendation that a certification of representativeissue if the Union prevails in the election. Havingfound that the Union did obtain majority support,27 Essex Wire Corporation, 188 NLRB 397, 416 (1971) (Janik's card).1" Ruby Concrete Company, 213 NLRB 724, 727 (1974), and cases citedtherein.29 As of that date, the Union had obtained 71 cards in the unit of 133employees. In view of our finding that the Union attained majority status,we find it unnecessary to address the validity of the cards of ElmerKelly, James Greer, Jimmy Sonefelt, William King, and Josh Smith. JEFFREY MANUFACTURING DIVISION39however, we further find that the unfair laborpractices committed by the Respondent also war-rant the issuance of a bargaining order and we shallso provide.30The record reveals that the Respondent em-barked on its course of unlawful conduct on May16, shortly after it first obtained knowledge of theUnion's organizational campaign, and continuedthat course up to the very date of the election, Oc-tober 27. During this period, the Respondent'sagents engaged in 13 separate instances of interro-gation; solicited grievances; created the impressionof surveillance of employees' union activities;threatened one employee with the loss of existingbenefits; and threatened the closure of the plantand the termination of employees if the Union wasselected as the collective-bargaining representative.Additionally, the Respondent violated the Act byits unlawful discharge of Boyter, the Union's pri-mary adherent, on May 25. We find that the Re-spondent's campaign of unfair labor practices had"the tendency to undermine majority support andimpede the election processes."31 After duly con-sidering the matter, we further find that the possi-bility of erasing the effects of the Respondent'sunfair labor practices and of ensuring a fair electionby the use of traditional remedies is slight and thatemployee sentiment, once expressed through au-thorization cards, would be better protected by theissuance of a bargaining order. A bargaining orderis warranted here not only to protect employer freechoice, but also to insure that the Respondent doesnot profit by its own wrongdoing.32Since the Re-spondent's unlawful conduct commenced in May1977, prior to the Union's attainment of majoritysupport, we shall date the bargaining order as ofSeptember 16, 1977, the date we have found thatthe Union obtained majority status.3330 The Great Atlantic & Pacific Tea Company. supra; see also Case. Inc.,237 NLRB No. 60 (1978).3 NL.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575, 614 (1969).32 Case, Inc.. supra: Gary Maughan and Michael Walsh, et al., a Califor-nia Limited Partnership, d/b/a The Holding Company, 231 NLRB 383(1977), and cases cited therein.33 Bandag. Incorporated, 228 NLRB 1045 (1977). Members Penello andTruesdale do not believe that the issuance of a bargaining order from thisdate is precluded by the absence of a violation of Sec. 8(a)(5) and (1) ofthe Act as of that time. See Beasley Energy, Inc d/b/a Peaker Run CoalCompany Ohio Division #1, 228 NLRB 93, 97 (1977).Although Chairman Fanning would normally agree with this date be-cause it is also the date of the Respondent's rejection of the Union'sdemand for recognition, under the circumstances of this case he is unableto do soIn Chairman Fanning's view, in the absence of a violation of Sec.8(a(5) of the Act, the Board is not empowered to order bargaining as topast unilateral decisions and actions. See his concurring opinions in Beas-ley Energy. Inc., d/b/a Peaker Run Coal Company, Ohio Division #1, 228NLRB 93 (1977), and Hambre Hombre Enterprises, Inc., d/b/a Panchi-to's, 228 NLRB 136 (1977).In the instant case, the charge alleging that the Respondent violatedSec. 8(aX5) and (1) of the Act by refusing the Union's demand for recog-nition on the above-noted date was not filed until April 25, 1978. Chair-ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Jeffrey Manufacturing Division, Dresser Industries,Inc., Belton, South Carolina, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Interrogating its employees concerning theiror other employees' union membership, affiliation,views, sympathies, activities, or other protectedconcerted activities, in interference with, restraint,or coercion of their exercise of any right under theNational Labor Relations Act, as amended.(b) Creating the impression of surveillance, inviolation of said Act, over its employees' union orother protected concerted activities under the Act.(c) Soliciting grievances from its employees so asto coerce or restrain them, in violation of said Act,from union membership or activity or attempt tobargain collectively, or so as to interfere with theirexercise or attempted exercise of any right underthe Act.(d) Threatening, expressly or impliedly, the ces-sation, cancellation, withdrawal, removal, discon-tinuance, loss, or diminution of any existing job-re-lated economic benefit or working condition privi-lege, or threatening adverse alteration of job status,or threatening that negotiation with a union wouldbe based upon withdrawal or cancellation of em-ployees' existing job-related benefits and workingcondition privileges, or threatening closure or dis-continuance of its plant, or threatening any otherform of reprisal, for union adherence, support,voting, selection of a union as collective-bargainingrepresentative, or in the event of unionization.(e) Discharging, terminating the employment of,laying off, furloughing, suspending, or otherwise inviolation of the Act altering the employment statusof any employee, or threatening so to do, or failingor refusing to recall, reinstate, or rehire any em-ployee, because he or she has exercised or proposesto exercise or continue to exercise any right underthe National Labor Relations Act, as amended; ordirectly or indirectly so doing, or threatening to doman Fanning is of the view that the Union's demand for recognition wascontinuing in nature and, because Sec. 10(b) of the Act precludes theBoard from finding an unfair labor practice with respect to conduct oc-curring more than 6 months prior to the filing of the charge, that theRespondent violated Sec. 8(aX5) and (1) of the Act by refusing to recog-nize that demand on October 25, 1977; and that the Board's bargainingorder should be dated as of that date.Since the Respondent has engaged in unfair labor practices of a suffi-ciently egregious nature as to demonstrate a disregard for its employeesfundamental statutory rights, we adopt the Administrative Law Judge'sorder requiring the Respondent to cease and desist from in any othermanner infringing upon the rights guaranteed to its employees by Sec 7of the Act. See Hickmort Foods. Inc., 242 NLRB No. 177 (1979). 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDso, so as to discriminate in regard to the hire,tenure, or terms or conditions of employment ofany employee because he or she exercises or pro-poses to exercise or continue to exercise such rightor engage in such activity.(f) Directly or indirectly engaging in any of theforegoing actions or activities or any like or relatedact in order to dissipate the collective-bargainingrepresentational status of its employees' lawfullydesignated collective-bargaining representative, orfor the purpose of causing its employees to discon-tinue or refrain from exercising their right to bar-gain collectively with the Respondent, or other-wise so as to interfere with, restrain, or coerce itsemployees in the exercise of their rights under theAct, or so as to prevent, impede, or interfere withfree and fair election processes of the Board underthe Act.(g) In any other manner interfering with, re-straining, or coercing employees in the exercise oftheir right of self-organization; to form, join, orassist any labor organization; to bargain collective-ly through representatives of their own choosing;to engage in concerted activities for the purposesof collective bargaining or other mutual aid or pro-tection; or to refrain from any and all such activi-ties.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Recognize, effective from the date beginningSeptember 16, 1977, and, upon request, bargain col-lectively and in good faith with the United Steel-workers of America, AFL-CIO, as the exclusiverepresentative of all employees in the appropriateunit with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. The appropriatebargaining unit is:All production and maintenance employeesemployed by the Employer at its Belton,South Carolina, facility, excluding office cleri-cal employees, guards and supervisors.(b) Offer to Terry Daniel Boyter immediate, full,and unconditional reinstatement to his former job(or, if that position no longer exists, to a substan-tially equivalent job) with the Respondent, withoutprejudice to his seniority and other rights, privi-leges, benefits, and emoluments, including but notlimited to any pay and wage rate increases to com-parable employees since the Respondent's termina-tion of Terry D. Boyter; and make Terry D.Boyter whole for any loss of income, benefits, andemoluments (including overtime, holiday and vaca-tion pay, and time off, and hospitalization, medicaland other insurance claims and benefits, both per-sonal and derivative and dependents, if any, andexpenditures in lieu thereof during any noncover-age period until his reinstatement hereunder), to-gether with interest, in the manner set forth in"The Remedy" portion of the Administrative LawJudge's Decision.(c) Expunge from all of the Respondent's booksand records any entry or mention indicating or tothe effect that the termination of Terry D. Boyterwas because of any work or work-related fault, de-ficiency, or shortcoming on his part or based uponcontravention or infraction of any of the Respon-dent's rules, requirements, or policies; and refrainfrom making any such report or statement volun-tarily or in response to any inquiry from any em-ployer, prospective employer, employment agency,unemployment insurance office, or reference-seekeror inquiry.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at its Belton, South Carolina, plantcopies of the attached notice marked "Appen-dix."34Copies of said notice, on forms provided bythe Regional Director for Region 11, after beingduly signed by the Respondent's authorized repre-sentative, shall be posted in said premises by theRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(f) Notify the Regional Director for Region 11,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.DIRECTIONIt is hereby directed that the Regional Directorfor Region 11 shall, within 10 days from the dateof this Decision, Order, and Direction, open andcount the ballots cast by Terry Boyter, Walter R.Whitacre, and Larry Burgess in Case 11-RC-4116,and prepare and serve on the parties a revised tallyof ballots. If the revised tally reveals that the Peti-tioner has received a majority of the valid ballotsa4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "--- JEFFREY MANUFACTURING DIVISION41cast, the Regional Director shall issue a Certifica-tion of Representative. However, if the revisedtally shows that the Petitioner has not received amajority of the valid ballots cast, the Regional Di-rector shall set aside the election results, dismissthe petition, and vacate the proceedings.APPENDIXNOTICE TO EMPL OYEESPOSTED BY ORDER OF THENATIONAI LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing, the National Labor RelationsBoard has found that we violated the NationalLabor Relations Act, as amended, and has orderedus to post this notice. We will abide by the follow-ing:As employees, the National Labor RelationsAct gives you these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through represen-tatives of your own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all of these things.WE WII.L NOT question you in violation ofthe Act, concerning your union membership,affiliation, sympathies, desires, activities, orother rights or actions guaranteed to youunder the National Labor Relations Act.WE WI.L NOT, in any violation of the Act,create the impression that your union or otherprotected concerted activities are under oursurveillance.WE WlLt. NOT solicit grievances from youso as to interfere with, restrain, or coerce yourexercise of your rights to join or act through aunion, bargain collectively with us, or any ofyour rights under the Act.WE WILL NOT, in violation of the Act,threaten to discontinue any of your existingemployment benefits, or to close down ourfactory, or to retaliate in any other wayagainst you or your jobs, for joining a unionor engaging in union activity, or for voting fora union, or for attempting to bargain with uscollectively or exercising or asserting anyother right you have under the Act, or in theevent United Steelworkers of America, AFL-CIO, or any other union of your choice is se-lected by you as your bargaining representa-tive.WE WILL NOT discharge, terminate, lay off,furlough, suspend, refuse or fail to reinstate,recall or rehire, or in any way change the jobstatus of any employee because he or she en-gages in union activity, or exercises, tries toexercise, or continues to exercise any rightunder the National Labor Relations Act.WE WIL. NOT refuse to recognize or bar-gain with United Steelworkers of America,AFL-CIO, as the exclusive representative ofall employees in the bargaining unit describedbelow.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed by Section 7 ofthe Act.WE WII.LL recognize, effective from the datebeginning September 16, 1977, and, upon re-quest, bargain collectively and in good faithwith United Steelworkers of America, AFL-CIO, as the exclusive bargaining representativeof all the employees in the bargaining unit de-scribed below with respect to rates of pay,wages, hours of employment, and other termsand conditions of employment, and if an un-derstanding is reached, embody such under-standing in a signed agreement. The appropri-ate bargaining unit is:All production and maintenance employeesemployed by the Employer at our Belton,South Carolina, facility, excluding officeclerical employees, guards and supervisors.WE WILL offer Terry D. Boyter immediate,full, and unconditional reinstatement to hisformer job, with full seniority and other rights,benefits, and emoluments, just as if we had notdischarged him on May 25, 1977; and WEWILL pay him, with interest, for all wages andbenefits lost by him because of that discharge.WE WILL also expunge from Terry D.Boyter's records any indication that he wasdischarged for any work-related fault, and WEWILL NOT so inform any other employer, pro-spective employer, employment agency, unem-ployment insurance office, or reference-seekeror inquiry.All our employees are free to join, or to refrainfrom joining, United Steelworkers of America,AFL-CIO, or any other labor organization.JEFFREY MANUFACTURING DIVISION,DRESSER INDUSTRIES, INC. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONPRELIMINARY STATEMENT; ISSUESSTANLEY N. OHIBAUM, Administrative Law Judge:This consolidated proceeding' under the National LaborRelations Act, as amended, 29 U.S.C. 151, et seq., washeard before me in Greenwood and Greenville, SouthCarolina, on 13 hearing days between March 29, 1978,and February 6, 1979,2 involving over 60 witnesses and180 exhibits. All parties participated throughout by coun-sel, who were afforded full opportunity to present evi-dence and arguments, as well as to file post-trial briefs,received from all of the parties by April 30, 1979. Thevoluminous transcript (12 volumes), exhibits, and briefs,aggregating over 2,500 pages, have been carefully con-sidered.The principal issues presented are whether RespondentEmployer violated Section 8(a)(1) of the National LaborRelations Act, as amended, through coercive interroga-tions of employees concerning their union sympathiesand activities, creation of the impression of employersurveillance over those activities, soliciting employeegrievances with a purpose of undermining the Union'sorganizational campaign, and threatening employees withreprisals for union activity; Section 8(a)(3) and (I) by dis-charging an employee for union activity and failing andrefusing to reinstate him; and Section 8(a)(5) and I byfailing and refusing to bargain collectively with theCharging Union, United Steelworkers of America, AFL-CIO, as exclusive representative of an appropriate bar-gaining unit of Respondent's employees. Also presentedComplaint issued July 29, growing out of charge filed May 27, 1977.On October 31, 1977, the Board's Regional Director for Region 11 indefi-nitely postponed the hearing of this case, rescheduling it on November18, 1977, for February 15, 1978. Case I -CA-7337: Consolidated com-plaint (consolidating this case with Case 11-CA-7051) issued on January9, 1978, growing out of charge filed December 7, 1977, as amended Janu-ary 5, 1978. On January 12, 1978, the Regional Director consolidated thetwo foregoing cases with Case 11 RC-4416, that disposition and the Re-gional Director's accompanying Report on Objections and Challenges toa Board-conducted election held on October 27, 1977, being affirmed bythe Board on February 10, 1978. Accordingly, hearing of the foregoingconsolidated cases was commenced before me on March 29, 1978, butwas thereafter, on application of General Counsel, adjourned sine diepending investigation of allegedly interrelated new charges. Subsequent-ly, complaint was issued in Case 11 l-CA-7596 on July II11, growing out ofcharge filed April 25, 1978. On General Counsel's motion dated July 19,all of the foregoing cases were consolidated by my order of October 13,1978, which also granted General Counsel's motion of September 22,over Respondent's opposition of October 5, to amend the earlier consoli-dated complaint (Cases I -CA-7051 and 11-CA-7337), and preserved toRespondent the right to interpose any and all germane defenses and con-tentions relating thereto. (Respondent had, by cross-motion servedAugust 28, moved to dismiss Case I -CA-7596 or alternatively for sum-mary judgment therein. The effect of my order of October 13 was to pre-serve to Respondent all of its defenses and contentions raised or suggest-ed in its cross-motion.) My order of October 13 also scheduled resump-tion of the hearing on November 1, 1978. On November 22, 1978, at mysuggestion, General Counsel moved to merge all of the allegations of allof the foregoing complaints into a single superseding ("second amended")consolidated complaint (with yet further amendments), which I allowed,with leave to Respondent to interpose a single superseding amendedanswer, which it did on December 1, 1978. Case I -RC-4416, referred toabove, involves issues the same as or interrelated to issues in the forego-ing complaint (CA) cases, as well as determinative challenges to ballotsUnless otherwise specified, dates are 1977 throughout this Decision2 With an 8-month intervening recess necessitated by the circumstancesdescribed in fn. 1, supra.is the question of the appropriate remedy for any unfairlabor practices committed by Respondent.3Upon the entire record and my observation of the tes-timonial demeanor of the witnesses, I make the follow-ing:FINDINGS AND CONCI USIONSI. JURISDICTIONAt all material times, Respondent has been and is aDelaware corporation, with a plant in Belton, SouthCarolina, for manufacture of mining industry conveyorcomponents. During the representative calendar year im-mediately preceding issuance of the second amendedcomplaint, Respondent manufactured and shipped, di-rectly in interstate commerce, to points outside SouthCarolina, products valued in excess of $50,000.I find that at all material times Respondent has beenand is an employer engaged in commerce within themeaning of Section 2(2), (6), (7) of the Act; and that atthose times the Charging Party Union has been and is alabor organization as defined in Section 2(5) of the Act.11. AI.IEGED UNFAIR LABOR PRACTICES;FACTS ASFOUNDAfter some necessary background, the matters withwhich we are here concerned will be considered chrono-logically as they occurred.A. Background: Respondent's Business, ItsOrganizational Hierarchy, and Its Employees'Attempts to Exercise Rights Under the ActJeffrey Manufacturing Division of Dresser Industries,Inc., a Delaware corporation, maintains a mining indus-try over-and-underground conveyor components factoryin Belton, South Carolina, the only corporate location in-volved in this particular case.The following Chart 4 is a schematic representation ofthe organization and managerial/supervisory hierarchyof Respondent's Belton plant, based chiefly on the testi-mony of Respondent's witnesses, at the times here mate-rial:5The supervisory status of William Riley Ford, Jr., (de-partments 911 and 912) and Walter Ray Whitacre (de-partments 911 and 913) is in issue and will be consideredinfra, section VI, "The Representation Case."B. Commencement of Respondent's Employee'sAttempts To Exercise Rights Under the ActAn attempt, renewed attempt, or continuing attempt toorganize Respondent's Belton plant production and main-tenance employees for collective bargaining, under theAct, commenced in February 1977,6 when Respondent'sa As already indicated (fn 1, supra), interrelated issues arising out ofthe October 27 Board-conducted statutory election are also here by con-solidation.[Omitted from publication.lResp. Exh. 26 is a scale drawing of the Belton plant.6 Respondent's witness and Foreman McCurry testified that he over-heard union talk among Respondent's employees in the lunchroom asearly as 1975 or 1976. JEFFREY MANUFACTURING DIVISION43department 915 (machine shop) lathe operator TerryDaniel Boyter began telephoning United SteelworkersPittsburgh headquarters on that subject. After a fewmore exploratory overtures, that Union's staff representa-tive and organizer, Alfred L. Motley, met personallywith Boyter and several of his Belton plant coworkers ata nearby Anderson, South Carolina, motel on May 10,(1977).The progress of that unionizational attempt, includingthe promptly ensuing May 25 job discharge of Boyter-who had been in Respondent's employ for over 4 yearsand who undoubtedly, as borne out by Respondent'sown witnesses, was the sparkplug and chief activist inthe employees' unionization attempt-will now beshown.C. MayWhen Union Representative Motley first met withBoyter on May 10 to discuss organization of Respon-dent's Belton plant employees, Boyter was accompaniedby only one fellow worker. It was decided to hold a fur-ther meeting the next day, May II, which was attendedby about a half-dozen employees, all of whom signedunion bargaining authorization cards, additional suchcards being distributed for signature by other employees.Boyter, aided by a few others, thereafter, actively andopenly-to the conceded knowledge of Respondent's su-pervisory and managerial officials-began soliciting otheremployees to sign these union bargaining authorizationalcards. On May 13 (Friday), Boyter turned over toMotley an orginial batch of at least 42 cards, in the com-pany parking lot, where he (Boyter) was observed doingso, as well as soliciting and obtaining the signature of an-other employee, Ernest E. Gunnells, on one of the cards,by Belton Factory Superintendent Eller through a plantwindow. 7On the following workday, Monday, May 16, while atwork, Boyter was approached by Factory Superinten-dent Eller who asked him, "How are you doing? How'syour extracurricular activities going?" When Boyter an-swered, "What are you talking about," Eller replied,"You know what I'm talking about," to which Boyterresponded, "They're going OK." This account by Boyteris not effectively disputed by Eller, who testified merelythat he was unable to "remember" such a discussion.Preferring Boyter's better recollection, firmly adhered toon cross-examination, over Eller's defective recall, I findthis instance of interrogation, alleged in paragraph 7(a)of the complaint,8established.On the same day, May 16, according to Respondent'semployee Larry Horne, then employed in department914,9Horne was also approached at work by Factory7 Established by credited testimony of Respondent's department 914welder-fitter Ernest E. Gunnells (in its employ over 10 years), corrobo-rated by credited testimony of department 914 employee Larry Horne aswell as of Boyter.8 All complaint references are to the second amended consolidatedcomplaint.9 When he testified at this hearing, Horne was still in Respondent'semploy. That circumstance, we have been instructed, weighs in favor ofsuch a witness' credibility, since he testifies at risk of employer displeas-ure and retaliation Georgia Rug Mill. 131 NLRB 1304. 1305. fn. 2 (1961).Superintendent Eller, who inquired, "What is the prob-lem?" Horne countered, "What probelm?" Eller thenasked, "Why is everybody signing those cards?" Horneanswered, "I don't know." Eller pursued, "Why didyou?" Horne indicated he was being paid less than hethought he deserved. Eller responded, "[I can't] under-stand why 46 people had signed them."10Eller's testimo-ny regarding this episode, persuasively recounted byHorne, is that he is unable to "recall" it but he denies heever "ask[ed]" Horne whether he had signed a card ortold him that he "could not understand why 45 peoplehad signed union cards." Considering Eller's at least par-tially defective recall, Horne's persuasive testimonial de-livery, and comparing the testimonial demeanor of thetwo witnesses as observed, I credit Horne's describedtestimony and find unlawful interrogation (complaint par.7 (a)) as well as creation of the impression of surveil-lance, through Eller's purporting to advise Horne that heknew exactly how many union cards had been signed(complaint par. 7(b)), established.The complaint (par. 7(b)) further alleges that on May16 Respondent's foreman, McCurry, also created the im-pression of surveillance of union activities. GeneralCounsel's evidence concerning this consists of the testi-mony of employees Horne and Boyter. Horne testifiedthat, shortly after Factory Superintendent Eller had indi-cated to him (as described above) awareness that 46union cards had been signed, Horne asked the depart-ment 915 foreman, McCurry, how Eller knew therewere 46 cards, to which McCurry responded that he didnot know. Later that morning, when Horne saw Boyterat McCurry's desk, Horne remarked to McCurry, "Kay[McCurry], tell Terry [Boyter] how many cards we havegot," to which McCurry replied, "46 cards." Boyter'saccount of this episode is essentially the same as that ofHorne. Although McCurry's account is substantially dif-ferent, even crediting Horne's account, as corroboratedby Boyter, I do not find the allegation that McCurrycreated the impression of surveillance sustained, inas-much as, for aught that appears, McCurry's knowledgeas to the purported number of union card signers was de-rived from Horne and, when Horne later asked McCurryto tell Boyter (in Horne's presence), McCurry merely re-peated what Horne had told him (McCurry). Underthese circumstances, crediting Horne's (and Boyter's) ac-count, it would be strained and unreasonable to find thatMcCurry created (to Boyter) the impression of surveil-lance over union activities about which Horne himselfhad informed McCurry and then later asked McCurry topass on to Boyter. I accordingly find this alleged in-stance, by McCurry, of creation of the impression of sur-veillance, not sustained, and grant the motion of Respon-dent's counsel, upon which decision was reserved at thehearing, to dismiss the same. (In his post-trial brief, Gen-eral Counsel moved to delete the allegation. The motionis granted.)The testimony of Respondent's supervisors and manag-ers establishes that they were aware of the union card so-enfd. as modified 308 F.2d 89 (5th Cir. 1962); Witz v. B. A. C Steel Prod-ucts. Inc., 312 F 2d 14. 16 (4th Cir. 1963).'o On cross-examination, Horne adamantly and convincingly denied hementioned 46" to Eller--"No, sir, no way" 44DECISIONS OF NATIONAL LABOR RELATIONS BO()ARDlicitational and organizational activities described, andthat Respondent waged a seemingly determined counter-campaign to keep or wean away its employees fromunion affiliation. For example, on May 17, on the heelsof the inception of the union organizational drive, Re-spondent held plant rallies of groups of employees, ad-dressed by its top management officials Etchberger(Etchburger) and Zwick, as well as Franklin Ford, atwhich there was displayed a 24- by 18-inch enlarge-ment' of the union card, with some of its words under-lined, and employees admonished not to sign. 2 Accord-ing to Company Personnel Director Frank Ford, Etch-berger and Zwick told the assembled employees that"We [have] a good operation [and don't] need any out-side people." Employee Horne's query, "If the unioncouldn't do us any good, why [is the Company] fightingit," elicited the management response that "[We don't]want any third parties around [here]." And, further ac-cording to Personnel Manager Ford, the Company notonly conducted preelection meetings with its employeesbut also posted counterunion notices on its bulletinboard(s). ' 3The complaint (pars. 7(a), (b), and (c)) alleges that onMay 17, following the incidents already detailed, Fac-tory Superintendent Eller engaged in further improperinterrogation and solicited employee grievances in orderto undermine the organizational campaign, and also con-veyed the impression of surveillance over union activi-ties. As to these, Boyter testified that on that day Elleronce again approached him at his workplace and in-quired of him, "How is the union going?" To Boyter'sanswer, "It's going OK," Eller rejoined, "Well, I'msorry to have let everybody down ...[I don't] thinkwe need[ed] a third party ...to talk to everybody ...if you've got a problem." Certainly it is reasonable toregard this as at least an implied assurance-designed tokeep the Union out and drive a wedge between it and itsadherents, as is familiar to the Board in its accumulatedindustrial relations administrative experience-that theemployees' existing problems would be taken care of ifthe employees forsook the Union. Pursuing this further,Eller then asked Boyter what his problems were. Point-ing to Maintenance Foreman Lowden (Lauden), Boytersaid, "That's one of the problems right there," with Ellersuggesting that if he felt Lowden was a "bastard" Boytershould inform PLant Manager Zwick (Eller's superior)about him, as well as about Foreman Matheson (whomBoyter had also mentioned). When Boyter asked Eller ifhe could get the employees more money, Eller said hedid not know. To Boyter's query of how Eller knewabout the Union, Eller replied, "I just know" and hadknown about it for 2 weeks. That afternoon, after work," Ford testified that it was he who prepared and delivered the cn-largement to Plant Manager Zwick12 While Personnel Director Ford denies the employees were told notto sign, I credit the contrary testimony of General Counsel witnessHorne, indicating they were so admonished-particularly considering theundoubtedly purposeful display or the blowup of the selectivcly under-lined card (Ford professes inability to recall what was underlined) andFord's own testimony that Etchberger and Zwick pointed out to the (en-ployees that "We Ihave] a good operation [and don't] need aily outsidepeople.":' It is not here asserted that such postings were unlawful.Boyter continued soliciting employees to sign union col-lective-bargaining authorizational cards.Concerning this episode, Eller testified that he wasunable to recall any conversation with Boyter on oraround May 17, although in general terms he denied everasking any employee anything about union activities. 4Preferring the straightforward testimony of Boyter toEller's professedly deficient recollection and, on com-parative testimonial demeanor as observed, preferringBoyter's account to Eller's denial, I find the allegationsin question concerning interrogation and soliciting em-ployee grievances '5 established by a fair preponderanceof substantial credible evidence, but I do not regard andtherefore do not find the allegation as to creating the im-pression of surveillance as established in this instance.Credited testimony of Respondent's welder-fitterErnest E. Gunnells, in its employ for over 10 years,t6es-tablishes that about a week and a half after he signed hisunion collective-bargaining authorizational card, i.e., onor about May 22, he was approached at work by Fac-tory Superintendent Eller, who inquired of him, "Well,what do you think about this union thing?" AlthoughGunnells answered "Well, Ted, I really don't know,"'7Eller persisted, "Do you think we need one," to whichGunnells indicated that he would weigh the matter care-fully.' The complaint (par. 7(a)) lists this as another in-stance of unlawful interrogation. Eller denies he everasked Gunnells about a union or any employee anythingabout union activity. Upon the basis of demeanor obser-vations, I prefer and credit the testimony of Gunnells, ahighly impressive witness, over that of Eller, who re-peatedly throughout his testimony professed recollectivedeficiency or weakness, as well as a tendency towardevasiveness and hedging. I accordingly find the allega-tion sustained.The complaint further alleges (par. 7 (a)) that still an-other instance of improper interrogation occurred, in lateMay or early June, by Respondent's foreman, Matheson.Concerning this, Respondent's long-term (over 9 years)employee Ronnie Lawson, still serving under Mathe-son,'9testified that on the occasion in question, duringwork Matheson remarked to him, "Boy, this place is get-ting in a mess, isn't it," eliciting from Lawson the ques-tion, "Well, what are you talking about, the union,"drawing from Matheson the response, "Yes, the way14 Eller recalled a conversation-certainly seemingly not the one re-counted by Boyter--in which Boyter faulted Lowden for "standing overthe employee" too much, and in which Eller indicated he (Eller) had dis-cussed it with Lowden's supervisor and hoped it would clear up.', Concerning solicitation of enmployee grievances as violative of theAct, cf., e.g, NIL.R.B. v F.xchange Parts Company. 375 U S. 405, 409410 (1964); Hedstrom Company v. N.L.R.B., 558 F 2d 1137, 1142 (3d Cir19771; .VLR.B. v Ithe Brovhill Company, 514 F 2d 655, 657 (th Cir.1975); Landis 1ool Co.. Dniiion of/ Liton Industrie v N L. R. B. 460 F 2d23. 24 25 (3d Cir 19721, crt denied 409 US 915; N...R.B. v CrownCan Company, 138 F 2d 263, 267 (8th Cir 1943), cert denied 321 US.769 (1944)." See fn. 9, upra(iutunnells had already signed a uniion card Cf Bonnie Bourne. an in-dividual d/h/u Bourne Co. v L.R.B. 332 :.2d 47, 48 (2d Cir 1964),that a false or c',asive answer by all employer I al employer questionabout union menimbership or activity hetokens he restraintful and coercivequality of the employer inquiry.See Ih prlu See fn 9, rupra. JEFFREY MANUFACTURING DIVISION45people are running around here trying to get these[union] cards signed ..What do you think about it?"Lawson replied, "Well, I don't know too much about theunion, I never have worked for one before."20Mathesonechoed that neither had he. Matheson, a witness who im-pressed me unfavorably-in part because of his uncon-vincing denial that he never reported to his superiors theunion activities he knew or had heard about, and his un-convincing denial that he knew or asked what the plantconferences of management with employees during theunion campaign were about, and his further unconvinc-ing assertion that there was no management discussionconcerning the Union-denies any conversation withLawson other than "just talking about the strike [of] coalminers." In contrast, Lawson impressed me, as I ob-served his testimonial demeanor, favorably and his wordsrang true to my ears. I accordingly find the complaintallegation in question established.May 25: Discharge of Terry BoyterOn May 25, after 6 years of employment with Respon-dent, its employee Terry Boyter, the linchpin of its em-ployees' union organizing attempts, was precipitately dis-charged, under circumstances which will now be de-tailed.Boyter entered Respondent's employ, at its Belton fac-tory, as an automatic machine (button-pressing) operator,progressing to a radial drill press and then an enginelathe, where he funtioned for 2 years in department 915(machine shop, small assembly area) under ForemanMcCurry. Boyter's work history, prior to his advent intounion activism in exercise of rights assured to him byFederal law, appears to have been unremakable, includ-ing occasional reminders to him, as well as to other em-ployees-to some perhaps more frequently than toBoyter-by McCurry, "All right, let's go back to work."Boyter's testimony that he never received or was shownany written warning or expression of work deficiency ordissatisfaction, is consistent with the testimony of Re-spondent's managerial and supervisory officials that itwas not company practice to do that. Boyter's testimonythat his production was at times "over 100%" likewiseaccords with that of Respondent's witnesses, and his tes-timony is unchallenged that even Factory SuperintendentEller commented favorably on his production.On May 5, according to Boyter,21 at or about 11:28a.m. on the clock-2 minutes before the half-hour lunch-time-he, as other employees regularly, proceeded towash his hands before lunch. He did not interrupt pro-duction to do so; if he had started his next work task, itwould have run into his lunch period. On this particularoccasion, however, Foreman McCurry accosted him anddirected him to return to work. When Boyter pointedout he could do nothing in the 2 (or less) minutes re-maining before lunchtime, McCurry insisted he return towork and added that he would be suspended for 3 daysif he declined to comply. When Boyter brusquely indi-cated he would not return under the circumstances,21 See Bourn,. fn 17 1, supra I aw.son ariound hen signed a union cardz1 The department '15 flireman, McCurr, ntr,a places the episodeabout to be described on April 28.McCurry instructed him to accompany him to FactorySuperintendent Eller's office, where, after the situationwas aired, Boyter complained that McCurry was "ridingmy back." According to Boyter, after saying that a firstwarning called for a 3-day suspension, the second for 2weeks, and the third for discharge,22Eller told McCurryto "do what you want," jocularly admonished both ofthem "Don't y'all fight," and then left. Thereafter, whenMcCurry indicated he would impose on Boyter a 3-daysuspension without pay, Boyter told him that in that casehe would not return to his job, reminding McCurry thatit could take him a half hour to hone or braze a tool, oreven hours to make a tool-Boyter makes and repairs hisown tools, instead of taking them to the 200-foot distanttoolroom to await repairs-thereby presumably econo-mizing on planttime as well as cost. Boyter also remind-ed McCurry that it had always been customary for em-ployees to wash up a few minutes before lunch, withoutany question raised about it previously. To this, accord-ing to Boyter, McCurry replied, "well, I'm going to letyou go this time. I'm not even going to write you up.You're a good man. I hate to lose you." Accordingly,after lunch, Boyter returned to work-with the threat-ened 3-day suspension rescinded or not imposed.23Laterthat day, Factory Superintendent Eller again commentedfavorably to Boyter on his work, adding that McCurry"just doesn't understand the way you work."The events of May 25 preceding Boyter's dischargeearly that afternoon were as follows, according toBoyter, whose version is substantially consistent withthat of Respondent's witnesses, as will be shown. Around12:30 he went to the bathroom. On his way back to hiswork area, he took a sip of water at the fountain near themaintenance area, whence an identified fellow employ-ee24beckoned him and cautioned him not to talk aboutunion activities in the presence of Whitacre, who wouldreport it. As Boyter turned to leave, he observed the de-partment 914 (strutural welding, fitting, and assembly)Foreman, Matheson, standing there. Matheson askedBoyter if there was anything wrong with his machine.Boyter said no. When Matheson thereupon directed himto return to his area, Boyter blurted out, "Why don'tyou kiss my damn ass?"2sBoyter insists that he was un-aware that his own foreman McCurry, was temporarilyaway and had asked Matheson to fill in for him.26Fol-22 Boyter insists he knows of no application, other than his own casehere, of any such policy.23 Respondent has produced no Boyter timecard or record for April28 (or May 5) or the ensuing days to the contrary Indeed. Boyter's time-card for the week ending May I (Resp Exh. 33), covering the 3 daysfollowing April 28 (when, according to McCurry, the incident in ques-tion occurred), shows he worked every day that week for a total of 47hours (including hours of overtime); and his timecard for the week ofMay 8 (Resp. Exh 35). covering the 3 days following May 5 (whenBoyter insists the incident occurred), likewise shows he worked all 5days for total of 40 hours. Both timecards bear McCurrs's initials asforeman24 Prince called by neither side, Boyter's testimony in this aspect thusstanding unllcntradicted25 [toyter nevertheless thereupon returned to his department (915).' I credit Bhoyter as to this, particularly since not only was no ei-dence adduced to the contrary, but, s oill he shossn both McCurry andMatheson testified BoHler had not been so informed by them Boyterkilt.. f onlN on,, prior ,iccasion, around a ear preiousls, when Mathe-Continued 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDlowing this incident, Boyter returned to his area, wherehe asked a fellow employee where McCurry was andwas told he had left early. Around 2:45 p.m., Boyter wassummoned by Matheson to Factory SuperintendentEller's office, where, in addition to Eller, Company Per-sonnel Director Frank Ford was present. After indicat-ing to Boyter that he could not speak to supervisors thatway (and Boyter pointing out he always had),27Fordstated, "[We're] going to have to exterminate [you]" andsummarily discharged him then and there.The testimony of Boyter, a witness who weatheredgrueling cross-examination, as well as that of other wit-nesses, indicates that he was the spearhead and sparkplugof the union organizational campaign at the Belton plant.It may be of interest to compare the level of union cardsigning among the Belton plant employees before andafter Boyter's discharge, as shown by the followingchart:28Respondent's accounts of and explanation for its dis-charge of Boyter are as follows.As has been noted, Boyter worked in the Belton fac-tory machine shop (department 915), under ForemanMcCurry, who was temporarily away on the afternoonof May 25. Respondent claims that, in McCurry's ab-sence, the adjoining department 914 (structural welding,fitting, and assembly) foreman, Matheson, was temporar-ily in charge of department 915, although Boyter persua-sively and credibly denies awareness that McCurry wasaway or Matheson in charge, and Factory Superinten-dent Eller acknowledges that McCurry had been in earli-er on the day in question and Eller concedes ignoranceof whether Boyter was made aware that Matheson wastemporally filing in for McCurry.According to Eller, around 1:30 p.m. on May 25,Matheson reported to Eller that after he (Matheson) ob-served Boyter in the maintenance department followinga 20-minute absence from the machine shop, Mathesonasked Boyter whether he had any machine problems andBoyter said no; that Matheson thereupon directed Boyterto return to the machine shop, whereupon Boyter toldMatheson to "kiss my God damn ass." When-still ac-cording to Eller-Eller questioned Boyter about this,Boyter admitted making the remark but denied aware-ness that Matheson was substituting as his supervisor intemporary authority over him at the time. Later thatday, a "group decision" was made by Eller, Personnelson may have temporarily substituted for McCurry, the usual practice incase of McCurry's absence from department 915 being for senior machineshop employee Hanks or Jordan to substitute for him.27 Boyter insists that language of the type he employed to Matheson-even in the absence of awareness that Matheson was temporarily filling infor McCurry-was usual in the Belton factory In this, Boyter is support-ed not only by credited testimony of other employee witnesses, but also,as will be shown, to a degree by some of Respondent's witnesses. Thus,Ernest E. Gunnells, in Respondent's employ at Belton for 14 years, heardanother, identified employee-still working there and not contradictinghim although called by Respondent as a witness-in all earnestness callForeman Matheson a "lying son of a bitch," as well as Boyter tell Fore-man McCurry to "go to hell," without any disciplining; and Horne de-scribed the Belton factory patios as including the expression "mother f-er" and Boyter on various occasions calling Foreman Matheson a "son ofa bitch," without disciplining. In any event, as will also be shown, Per-sonnel Director Ford testified unequivocally that the language used byBoyter had nothing to do with his discharge28 [Omitted from publication IDirector Frank Ford, and Matheson to discharge Boyter,and that decision was summarily executed, resulting inBoyter's discharge tout suite after 6 years of employment.Eller assigns as the reason for Boyter's discharge the al-leged fact that this was his "fourth offense," he havingallegedly been given three previous warnings 29 (Octo-ber 30, 1975-G.C. Exh. 3; July 22, 1976-G.C. Exh. 4;and April 28, 1977-G.C. Exh. 2) and one on the day ofhis discharge (May 25, 1977), use of "profane remarks tohis supervisor" (Eller, G.C. Exh. 5), constituting him a"fourth offender."30As to the alleged first of these "warnings," in 1975,Eller was concededly not involved, and Boyter's fore-man alone allegedly spoke to Boyter, whereas on the al-leged second occasion (1976) Eller spoke to Boyter. Asto the alleged third occasion (April 28, 1977), Eller testi-fied that he personally attempted to straighten out the"conflict" between Boyter's foreman McCurry andBoyter, the latter having complained to Eller thatMcCurry was "riding my back," and Eller not wantingto see Boyter discharged and apparently even overrulingan alleged recommendation of McCurry that he be sus-pended for 3 days for not "stayfing] on his job." (It isnoted that this was around the time of the flareup of in-tense union organizational activity by Boyter.)31Eller concedes that Boyter was a good machinist, per-forming efficiently as such, during the entire 6 years ofhis employment; and that, indeed, his work efficiencyrating at times even exceeded 100 percent. Concerningthe use of "profane remarks" in the Boston factory, Ellermaintains that, although profanity is not unusual there,"profanity" of the type attributed to Boyter and consti-tuting the alleged trigger for his discharge is unusual andintolerable because it smacks of insubordination. As toEller's knowledge of union organizational activity atBelton in general and on Boyter's part in particular,Eller denies awareness on April 28 of either, within acontext, however, of also testifying that he is unable to"recall" whether on or before that date (April 28)Boyter spoke to him about a union. Eller concedes, how-ever, that in May he not only heard rumors of union ac-tivity in the plant from Foreman McCurry and otherforemen, but had direct personal knowledge of it29 There are said to have been two additional "warnings" to Boyter, inhis personnel file-one dated June 24, 1971 (G.C. Exh. 8) and one datedJune 29, 1971 (G.C. Exh. 7). Eller conceded these had no bearing onBoyter's discharge.so Eller disclaims knowledge of whether Boyter was given copies ofthese warnings, and asserts it is not his Company's policy to do so. It isnoted that the photocopy supplied by Respondent to the Board's investi-gator of Boyter's alleged "3d warning" of July 22, 1976, does not indicateany "previous warning" to Boyter, whereas the alleged original of thatform produced at the instant hearing (i.e., C.P. Exh. 3) does, suggestingthat the notation to that effect (i.e., checked box) on the alleged originalwas made after a photocopy not containing that notation was supplied byRespondent to the Board. Eller concedes, as does Personnel DirectorFord, that it was not the Company's policy to furnish copies to employ-ees of written warnings placed in their file-notwithstanding the ambigu-ous words "Has employee received other reports" (emphasis supplied) onthose report forms (e.g., G.C. Exh. 5). Finally, Respodnent's witnessMatheson, who signed the terminal disciplinary report form on Boyter(G.C. Exh. 5), conceded that the checkmarks in the boxes on that formwere nor on it when he signed the form.si According to Ford, Respondent's disciplinary warning system (G.C.Exh. 6) was revamped in late 1977, subsequent to Boyter's discharge. JEFFREY MANUFACTURING DIVISION47through seeing union handbills there early that month(May), and that he was specifically aware of Boyter'sparticipation in union card solicitation; and that within"an hour or less" after he learned it he (Eller) reported itto his superior, Resident Manager Zwick,32as well as toPersonnel Director Ford (who, Eller says, seemingly di-rected the Company's antiunion campaign).Unlike Factory Superintendent Eller, Personnel Direc-tor Ford (who has functioned in that capacity since1967) brought Respondent Resident Manager Zwick(Eller's superior) into the Boyter discharge picture: al-though Eller swore the decision to discharge Boyter wasthe joint decision of only himself, Ford, and Boyter'stemporary fill-in foreman, Matheson, Ford testified thatit was Zwick who directed that Boyter be discharged ifhe had no explanation.33Ford supports Boyter's testimo-ny that Boyter insisted to Ford, too (as well as to Eller),that "I [Boyter] didn't know that Jim [Matheson] hadanything to do with me" on the occasion in question.34According to Ford, he told Boyter that in view of theCompany's appicable personnel policies as set forth in its"Instructions for Administering Discipline" (G.C. Exh.6), the Company had no alternative other than to dis-charge Boyter.35Personnel Director Ford concedes he was aware ofBoyter's union activities prior to his discharge and thathe was specifically so informed by Respondent's chiefexecutive official, Etchberger (Zwick's superior), on32 I have grave difficulty in crediting Eller's testimony that, althoughhe was aware of the names of employees, including Boyter, who wereinvolved, he did not share this information with Zwick, and that Zwickdid not then and there ask him what employees were involved; and thatZwick never indicated to him what his (Zwick's) course of action wouldbe. Later during cross-examination, Eller added that at a subsequentmeeting with Zwick, the week after he made the foregoing report toZwick, Eller furnished Zwick with a list of about a half-dozen employ-ees, including Boyter, implicated in union card solicitation. Notwithstand-ing the foregoing, at one point Eller testified he had no "knowledge" onMay 25 (the date of Boyter's discharge) of union activity on Boyter'spart; I discredit this.33 This would seem to be at an extremely lofty level-indeed, near thevery top-of Respondent's managerial hierarchy, particularly in view ofEller's testimony that not even he (Eller) ordinarily became involved inemployee discipline. A more probable explanation for the extraordinaryinvolvement of such high-level managerial personnel as Zwick and Eller,more in line with the Board's accumulated generations of specialized ex-perience in the world of industrial relations, is Boyter's preeminence inunion organizational card-solicitational activity among the Belton plantemployees, marking him as a prime target for liquidation from its em-ployment.34 On cross-examination. Ford conceded he gave no consideration tothis, indicating that, to Boyter's knowledge, Matheson was "a pan of themanagement of the company."a It is, however, noted that this statement by Ford to Boyter does notappear to be accurate, since under the "Instructions for AdministeringDiscipline" cited by Ford (G.C. Exh. 6), discharge is not required but isonly to be "considered." and even then, usually but not invariably, onlyafter accumulation of three written "unusual conduct" reports "for thesame offense." Indeed, during cross-examination, Ford conceded thatunder the cited personnel policy (G.C. Exh. 6), applicable at the time ofBoyter's discharge, Boyter's discharge was not required, and, further,that-notwithstanding the cited written policy, Boyter's discharge wasnot recommended by his foreman (McCurry) since his foreman was notin the plant at the time and was not involved in the incident resulting inthat discharging. Ford leaves unexplained this conceded departure frompractice, in bypassing the discharged employee's foreman (McCurry),or-since Boyter's discharge took place on the afternoon of May 25-why he could not have waited until the following morning to consultwith Boyter's foreman (McCurry).May 16-a little over a week prior to Boyter's dis-charge-who told Ford that Etchberger had learnedfrom Eller during the previous week that "there weresome union cards in'the place" and (also from Eller inthe ensuing days) about Boyter's specific role in thoseactivities. It will be recalled (supra) that it was on May17 that Etchberger, Ford, and Zwick held roundups ofgroups of employees, displaying the enlargement of aunion card with underlingings and informed them that,"We [have] a good operation [and don't] need any out-side people."Also contrary to Eller, Ford testified explicitly thatBoyter was not discharged for "profanity" or the wordshe used to Matheson, but only for being away from hiswork station. However, as to this, as established by cred-ited testimony of Boyter, he was away from his work-place for only an extremely short interval for the pur-pose of relieving a toilet need, and his return to hisworkplace was momentarily interrupted only to take asip of water at the fountain and to respond to a briefbeckoning call from a fellow employee-neither individ-ually nor in the aggregate shown to be proscribed or un-usual activities or work absences nor of such a nature asto render believable the rigorous penalty imposed uponhim.Without explanation, neither Zwick nor Etchbergertestified, thus leaving unresolved any conflicting testimo-ny of their subordinates concerning their role in the dis-charge of Boyter or in any other circumstances of thecase.Concerning Boyter's discharge, the department 914(not Boyter's department 915) foreman, Matheson-inRespondent's employ for 17 years-testified that on theafternoon in question (May 25) he was temporarily over-seeing department 915 (Boyter's department) at the re-quest of its Foreman McCurry made to him shortlybefore noon. According to Matheson, between 12:30 and1 p.m. he first noticed Boyter walking to the water foun-tain, about 10 minutes later "talking" with a fellow em-ployee in the aisle,36and some minutes later in the main-tenance department. There, when he asked Boyter if hehad a machine problem, Boyter first inquired of him,"What the hell is it to you?"37When Matheson there-upon directed Boyter to return to his machine-without,for aught that appears, informing Boyter that Mathesonwas temporarily acting as Boyter's supervisor in the ab-sence of McCurry-Boyter extended the aforementionedinelegant osculatory invitation to Matheson. Mathesontestified that, when he displayed his report (G.C. Exh. 5)of this incident to Eller, Eller instructed him to take it toFord, who later called him in, with Eller there, andasked him to summon Boyter, whom Ford dischargedthen and there, stating to him, "You know we can't tol-a6 It is not suggested by Respondent that its employees may not talk toeach other, or go to the fountain or toilet without permission or only onschedule.37 This seems a hardly likely response if Boyter had known Mathesonwas in charge, even temporarily. The response suggests, rather pique onthe part of Boyter prompted by his seemingly not unreasonable beliefthat Matheson was officiously intermeddling in a situation not only notcalling for intervention by anybody but also none of his concern- 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDerate this38..You're terminated as of now." Conced-ing that "cuss words are used all over the shop" betweenemployees and supervisors,39including habitually byBoyter, Matheson draws an attempted distinction be-tween Boyter and others in that regard, characterizingBoyter's tone as "demanding," in contrast, for example,to Jerry Gunnells, whom Matheson respects as "a Chris-tian boy, and he goes to church." Matheson concedesthere is no restriction against employees' going to thefountain for a drink; and that he neither heard McCurryinform Boyter, nor that he (Matheson) informed Boyter,that Matheson was substituting for McCurry. Mathesonexplained that other foremen, as well as Factory Superin-tendent Eller himself, had on occasion also temporarilyfilled in for the department 915 foreman, McCurry. Afterfirst denying knowledge of any union activity by Boyterprior to the latter's discharge, on further cross-examina-tion Matheson acknowledged that he had heard"rumors," from a professedly unremembered source, asto such activity but not as to Boyter's involvement.40While stoutly denying that he ever reported or evenspoke about union activity to anybody-not even to hisimmediate superior Eller or his own brother PrestonMatheson (a union activist, of whom Foreman Jim Math-eson says it "would be hard for me to believe" he wasinvolved in union matters)-and while also incrediblydenying he was aware of what management was talkingto the employees about during the four or five 30-40-minute employee assemblages it convoked during theunion campaign, Matheson made it a point to remarkthat "I don't want no part of the union. I can't under-stand the union ...I [don't] believe in it." Characteriz-ing Boyter, however, as "a real good worker ... a goodmachinist," Matheson testified explicitly that he did notrecommend his discharge, and that, if Boyter had beenworking for him as foreman on the aforedescribed inci-dent, he would not have recommended his discharge.41Finally, McCurry confirmed that he was not presenton the afternoon of May 25 when Boyter was dischargedand was not involved in that decision. McCurry has beenin Respondent's employ for about 12 years, including thepast 5 as foreman of department 915, machine shop smallassembly area. Although McCurry characterizes thework efficiency of Boyter (who worked directly underhim for about 2 years preceding his discharge) as "round100 percent,"42he has faulted him in the past for some-times leaving his machine unattended "more" than other39 Ford's testimony. recounted above. will be recalled that Boyter'slanguage to Matheson played no role in his termination19 Including the words "hell" and "damn" by female employee SaraMahaffey (McHaffey)-described by Horne as "Rowdy .She cusseseverybody out"--these, however, being expressions which Mathesonwould not categorize as a "cuss word ..in my terminology."'40 In view of the quantitative level and open aid unconcealed natureof those activities by Boyter, coupled with the fact that Matheson wasone of only four foremen at the time I regard this as difficult to believe.41 This testimony by Matheson may be contrasted to that of Eller..supra, that the decision to discharge Boyter was a "group decision" of agroup including Matheson Eller in no way indicated in his testimonythat Matheson interposed a dissenting opinion.42 But, according to McCurry. "any good operator" could attain 100percent or even higher efficiency, since "the standards were lax." If thisis true, it is surprising why Respondent has failed to revise what appearsto be its unconventional definition of "100 percent "employees, within a context of his (Boyter's) having awork habit spetrum of "good" to occasionally "extreme-ly poor." McCurry allegedly "warn[ed]" Boyter whenhe was away from his work an excessive time-once in1975 (G.C. Exh. 3) and once in 1976 (G.C. Exh. 4), buton neither annual occasion did he give Boyter a copy ofthe warning or even show it to him, merely allegedlytelling him he was "writing [you] up." Allegedly onApril 28, 1977-this is the occasion which Boyter insists(supra) occurred on May 5-McCurry wrote out a"warning" to Boyter's file after McCurry observedBoyter cleaning his hands just before lunchtime, employ-ees being required, according to McCurry, to wash upduring and not before their 30-minute lunchtime. AfterMcCurry directed Boyter to return to his machine, al-though McCurry is "not sure" whether Boyter indicatedto him there was nothing to do in the few minutes inter-im before lunch, McCurry instructed Boyter to accompa-ny him to Factory Superintendent Eller's office, whereMcCurry imposed on Boyter a 3-day suspension withoutpay and allegedly told him privately that he would givehim "one last chance" and "terminate him" in case of"any more incidents."43According to McCurry, whenhe had to leave work for personal reasons around noonon May 25, he asked the neighboring department 914foreman, Matheson, to "look after my department"during his brief absence. Matheson concedes that, al-though on previous occasions he had notified department915 employees of somebody else (e.g., Hanks or Jordan)who would be filling in for him during his absence, onthis occasion (May 25) he did not so inform the employ-ees.44McCurry learned about Boyter's discharge whenhe (McCurry) returned the following morning. McCurryconcedes he could have suspended for 3 days, ratherthan discharged, Boyter for the episode here involved,45and that Boyter was not the only employee who left hismachine unattended on occasion.46Also according toMcCurry, there is no company rule or policy47requiringan employee to be discharged for a "fourth offense." His"absolute denial of knowledge of union activity at theplant before Boyter's discharge impresses me as incredi-ble,48and is seemingly inconsistent with other portionsof his testimony.43 This differs sharply from Boyter's account, as described above, thatMcCurry assured him he would not even "write you up." On compara-tive demeanor observations and because, in marked contrast to Boyter,McCurry was vague and evasive and even demonstrated truculenceduring his testimony, I credit Boyter. Furthermore, Boyter's timecardslend support to Boyter's version, recounted supra, including fn 23, thatMcCurry rescinded (or did not impose) the 3-day suspension under thecircumstances shown. McCurry agrees he told Boyter to return to workafter lunch.44 McCurry claims he told Department Coordinator Donnie Hill.Since, without explanation. Donnie Hill did not testify. there is no indica-tion that Hill passed on this alleged information.45 But cf. statement of Personnel Director Frank Ford to Boyter andfn. 35, supra.46 It is noted that there is no contention that Boyter left a running ma-chine unatended on the occasion in question.4 But cf testimony of Factory Superintendent Eller, supra.48 Again, as in the case of Matheson (supra, fn. 40), I find this hard tobelieve. for the same reasons and the fact that, as testified by RespondentPersonnel Director and witness Frank Ford, the top management of Re-spondent as early as May 17 was conducting working time meetings withContinued JEFFREY MANUFACTURING DIVISION49After careful evaluation and consideration of the cir-cumstances constituting and surrounding the discharge ofBoyter, within the frame of reference of the record as awhole including issues of credibiity based on testimonialdemeanor, I am persuaded and accordingly find that hisdischarge was not because of any work-related fault,shortcoming, or discrepancy, but that it was at least insubstantial and controlling part because of his preeimin-ent role in attempting to bring about that unionizationand collective bargaining at Respondent's Belton plantwhich Respondent so strongly opposed.In arriving at this determination, I have given weightto the following among other considerations (including,as I have said, credibility, to the extent pertinent, basedon my observation of comparative testimonial demea-nor). To begin with, Boyter was an at least satisfactorilyproductive employee of comparatively long standing inRespondent's employ at Belton (6 years), with an alleged"disciplinary" record of at worst a few aberrations-some in the nature of ancient history, seemingly resur-rected for defense of this case-not shown to be remark-able or extraordinary at the Belton plant. Even Respon-dent's witnesses characterize him as an efficient lathe-man. Vulgarisms and "profanity" were not unusual atBelton, any more or less, apparently, than they are inmany if not most industrial plants, rough factory speechrather than polite tearoom talk being the rule rather thanthe exception in such an environment. Furthermore,Boyter's expression to Matheson was not intended as aninsolent, insubordinative challenge, since Boyter-through no fault on his part-did not know that Mathe-son was substituting for his foreman, McCurry; and, inthat context, it perhaps cannot be said that his offhandexpression was clearly unfitted to the occasion, sinceBoyter not unreasonably assumed that Matheson was of-ficiously dabbling in a trifling matter not of his concernand in any case without justification or significance.Moreover, the particular factory idiom utilized byBoyter, particularly in this day and age with its prevail-ing language style, cannot be regarded-particularlywithin the context of the Belton factory idiom-as un-usual, much less as "profane,"49and certainly not suchas credibly to have warranted summary dismissal after 6years of continuous employment with a commendableperformance record. Finally, notwithstanding FactorySuperintendent Eller to the contrary, Ford explicitly dis-groups of employees, emphasizing blown up and underlined wording onthe union cards being openly distributed and signed. It is difficult for meto accept that McCurry (as well as Matheson and Respondent's few otherforemen) were oblivious to all of this. In this connection, note has beentaken of McCurry's admission that he attended two supervisory meetingsconcerning the Union. one possibly prior to Boyter's discharge.49 Cf. e.g., in this regard, NL.R.B. .Thor Power Tool Company, 351F 2d 584 (7th Cir. 1965). enfg 148 NLRB 1379 (1964); United StatesPostal Service. 241 NLRB No. 61 (1979): Merryweather Foam Latex Com-panvy. 214 NLRB 686, 694-695 (1974); Guerdon Industries, 199 NLRB 937,940 (1972) Berl Pekin Corporation, 181 NLRB 1025 (1970), enfd. 452 F 2d205 (7th Cir 1971); Butcher Bv Refrigerator Door Company, 127 NLRB1360 (1960). enfd. 290 F.2d 22 (7th Cir 1961) Ni P. Nelson Iron Works,Inc., 80 NLRB 788, 795-96 (1948); he Bettcher Manufacturing Corpora-lion, 76 Nl.RB 526, 527, 532-537 (1948). See also NLR.B v M & BHedwear Co., Inc., 34 F2d 170, 174 (4th Cir. 1965) Caputo % Salz-handler, 316 F 2d 445 (2d Cir 19h3), cert denied 375 US. 946claimed Boyter's langauge on the described occasion asthe reason for his discharge.The summary nature of Boyter's discharge, after hislong tenure of employment, and-seemingly contrary toRespondent's own practice-without recommendation ofBoyter's own foreman, his absent regular foreman,McCurry, or even of McCurry's temporary stand-inMatheson (who expressly conceded he not only did notbut would not have recommended Boyter's discharge)-is likewise highly suspicious, as is the extraordinarily andperhaps unprecedentedly high level of top managemnetat which the matter was handled. Also noteworthy arethe distinguishable, if not conflicting, reasons forBoyter's discharge now suggested by Ford as distin-guished from Factory Superintendent Eller. Boyter's pre-eminence in union card solicitation, as well as leafletingand other organizational activities which he had thelawful right under the Act to engage in at Belton, wasopen, unconcealed, and well known to Respondent,which was and remains-as is its right, in turn, throughlawful means-opposed to the unionization of its plantwith the corollary necessity for collective bargainingwith its employees which unionization of the plantwould impose. As has often been pointed out, unionleadership and activity frequently lends substance to adischarge whose basis might otherwise seem equivocal.50In my view, that is true here so far as Respondent's dis-charge of Boyter is concerned. Indeed, under the cir-cumstances shown and in the total context of the entirecase, it is the only explanation which fits all of the factsand "stand[s] under scrutiny." N.L.R.B. v. Thomas WDant, Robert E. Dant, et al., d/b/a Dant & Russell, Ltd.,207 F.2d 165, 167 (9th Cir. 1953). I am convinced andfind that the other reason or reasons assigned by Respon-dent, to its private file, to Boyter at the time of his dis-charge, and to me at the hearing, were and are pretex-tuous, the real reason being Boyter's immediately preced-ing burgeoning and seemingly dramatically successfulunion organizational activity in exercise of his federallyguaranteed rights.D. JuneAccording to the complaint, following its May 25 dis-charge of Boyter, Respondent continued its interrogationof employees regarding their union sympathies and ac-tivities; including on June 8 (complaint, par. 7(a)). Con-cerning the latter, Respondent's first-shift roller assem-bler, Herman Fant, who continues in its employ after 13years,5ttestified credibly that he participated in theunion organizational campaign and attended all but oneof the union organizational meetings, including that ofJune 7. On the morning after that (June 7, as well aseach other) meeting, at work, his deprtment 913 fore-man, ray Douglas Lindsay (Lindsey), questioned himabout whether he had attended the union meeting thenight before. Each time Lindsay so questioned him, Fantreplied that he had attended the meeting. Lindsay flatlyno N.L.R.B. v Davidson Rubber Companv. 305 F 2d 166, 169 (st Cir1962): NL.R.R v .VNabors, 16 F.2d 272, 275-276 (5th Cir 1952). certdenied 344 U.S. 865 See also N.L.R.B. v Elias Brothers Big Boy, Inc..325 F 2d 360, 366 (6th Cir 1963)"' Cf fi 9. upra 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDdenies this, incredibly claiming that, with only a singleexception he "never heard the word 'union' during worktime" mentioned by any of his employees (later modifiedto "only Herman Fant"), while conceding on cross-ex-amination that "a couple of times" he told department913 employees at their work machines that "we didn'twant a union, and we didn't need one." I observedHerman Fant to be a believable witness, while, regretta-bly, I am unable to say as much for Lindsay in at leastthose aspects of his testimony relating to Fant, whom hehas known for over 12 years and whom I believe hequestioned about his union meeting attendance as tell-ingly narrated by Fant.52I accordingly find the allegedepisodes of interrogation as recounted by Fant, includingthat on June 8, established as alleged in the complaint.Notwithstanding the discharge of Boyter on May 25,union organizational activity (pamphleting and card sign-ing), including by Boyter, continued at and off the plantin June as well as thereafter, but with the dramatic dro-poff in union card signing shown above (sec. III, C,chart) after Boyter's discharge.E. JulyAnother union organizational meeting occurred onJuly 26. As has just been found (D, supra), following 53each of those meetings, the department 913 foreman, RayDouglas Lindsay, questioned his subordinate, first-shiftroller assembler and unit member, Herman Fant-a long-term employee in its employ for over 13 years-abouthis attendance there. For reasons already explicited, asecond instance of interrogation of Fant by Lindsay onthis subject, on or about July 27 as alleged in the com-plaint (par. 7(a)), is likewise found to be established bythe same fair preponderance of substantial credible proof.F. AugustUnion card collective-bargaining authorizational solici-tation, as well as organizational meetings (G.C. Exhs. 2652 The testimony of Respondent's witnesses Burgess, Hill, and Cason isnot inconsistent with that of Herman Fant, since they each testified theynever heard Lindsay question Fant. Moreover, Fant did not testify thatthey were present when Lindsay questioned him as indicated, except Bur-gess on occasion. As to the latter, I nevertheless credit Fant over Bur-gess' disclaimer of having heard Lindsay question Fant. Burgess conced-ed that his workplace was about 30 feet distant from that of Fant and notwithin earshot, and also that his (Burgess') duties as setup man requiredhim to wander around the department. According to Burgess, he wasamong thse who teased or "pick[ed]" at Fant for being "a union man"and for seeing his car at union meetings.53 In his testimony concerning the first of these episodes, Fant indicat-ed it, as well as the others, occurred the day after the meeting-close toa year prior to his testimony here. Although Fant's timecard (Resp. Exh32) indicates he had a sick day on July 27, the date specified in the com-plaint for this particular incident, I do not regard this as a sufficientlysignificant "variance" to require dismissal of this allegation, since thecomplaint alleges the dates set forth to have been "on or about" andsince, for reasons already explicated, I credit the substance of Fant's testi-mony that he was indeed questioned concerning his attendance at unionorganizational meetings, on the following mornings (in the case of July, itcould well have been on the morning of his return to the plant after miss-ing a day for illness), in preference to Lindsay's sweeping, blanket denialsand unconvincing protestations of relative ignorance of the union activityopenly caried out among the employees and openly opposed by manage-ment.and 27), continued in August4A further incident of in-terrogation of Fant by Lindsay is alleged (complaint,par. 7(a)) to have occurred on August 31, following theunion meeting of August 30 (G.C. Exh. 27). For reasonsalready set forth (D and E, supra), I find this allegationlikewise established.G. SeptemberUnion card collective-bargaining authorizational solici-tation continued among Respondent's Belton employeesin September.On September 15, the Charging Party Union by certi-fied mail demanded that Respondent recognize and bar-gain with it as the duly authorized collective-bargainingrepresentative of a majority of Respondent's Belton fac-tory production and maintenance employees. It was stip-ulated at the hearing that this demand was received byRespondent on September 16. The demand has at notime been honored. The complaint alleges, the answeradmits, and I find the following to be a unit of Respon-dent's Belton factory employees appropriate for collec-tive bargaining within the meaning of Section 9(b) of theAct:All production and maintenance employees em-ployed by Respondent at its Belton, South Carolina,facility, excluding office clerical employees, guardsand supervisors. 5 5On September 16, the Union filed with the RegionalDirector its petition for statutory election and certifica-tion as exclusive collective-bargaining representative ofRespondent's Belton factory production and maintenanceworkers. 56The complaint further alleges (pars. 11, 12, 13, 14, 15,and 18) that, although on and since September 15 theUnion has been selected and designated by the employ-ees of the foregoing unit as their exclusive collective-bar-gaining representative and has requested Respondent tobargain with it as such, Respondent has refused to bar-gain, thereby violating Section 8(a)(5) and (1) of the Act.These allegations, substantially denied (except for ad-mitted refusal to bargain) by Respondent, will be consid-ered infra.54 Also in August, according to Foreman McCurry, two of his subor-dinates (Spruell and Jordan) asked him whether and how they could getout of the Union After checking with Personnel Director Ford, on thebasis of what Ford told him, McCurry advised these employees theycould do so by filing a paper to that effect in their company personnelfiles. McCurry testified he is "absolutely positive" this occurred afterBoyter was discharged. Although both Spruell and Jordan were calledby Respondent to testify as its witnesses, neither corroborated the forego-ing, nor was any resignation or withdrawal document produced nor testi-mony to that effect offered.5" Although this description of the appropriate unit, as thus admittedin Respondent's answer, is copied from the complaint (par. 10), it is notedthat the "unit agreed to be appropriate" is described as follows in theJanuary 12, 1978, report (fn. 1) of the Regional Director:All production and maintenance employees at the Company's Belton,S.C. plant, excluding all office clerical, professional and technicalemployees, all guards and/or watchmen, and supervisors as definedin the Act.5e The parties' Stipulation for Certification Upon Consent Electionwas approved by the Regional Director on September 30. JEFFREY MANUFACTURING DIVISION51H. OctoberThe complaint (pars. 7(a) and (d)) alleges further inci-dents of improper supervisory interrogation, by Respon-dent's department 911 foreman, Chester Mason, as wellas its department 913 foreman, Ray Douglas Lindsay;and also of threats, by Mason as well as Factory Super-intendent Eller, of reprisals to employees for engaging inunion activities, all in mid-October, shortly before thestatutory election held that month under Board auspices.Regarding these, credited testimony of Respondent'sformer welder Sammy Lee Dodson establishes that inmid-October he attended an employer-convoked assem-blage of plant employees addressed by General ManagerEtchberger, who, after reviewing all the existing employ-ment advantages of which he indicated the employeeswere beneficiaries, impressed upon the audience thatthey should appreciate that the Company had been goodto them, and that they did not need and would farebetter without a union; and also 57 that any employeecaught talking about a union or passing out union cardswould be "fired immediately on the spot." Later thatday, Dodson, who was then attending or enrolled in atechnical training course at company expense, inquiredof Factory Superintendent Eller if the Company wouldbe hurt if there were to be a strike. Eller's response wasthat not only the Company but also the employeeswould be hurt. Eller then asked Dodson if he had yetcompleted his (welding) school enrollment. WhenDodson said he had, Eller remarked that if the plantbecame unionized all of Dodson's benefits "would betaken away" by the Company. Still later the same day,while at work in his department, Dodson was ap-proached by his foreman, Mason, who asked him,"Sammy, what do you think about the union?" To Dod-son's answer, "I really don't know that much aboutit,"58Mason replied, "Well, I'm glad you don't ..."adding that a union could "cut down your pay" as wellas result in reduction or elimination of existing employeebenefits including schooling, overtime, and vacations, aswell as in "the plant ...close down." On the heels ofthis, after several prior turndowns, Dodson was-about aweek before the statutory union representation electionheld under Board auspices-given a raise, with ForemanMason reminding him, "Sammy ...you couldn't walkto the union people and ask for a raise, could you? ... Ican help you with all your problems, and you can cometo me about your raise." Following this, Plant Superin-tendent Eller asked him if he had gotten his raise, re-marking to Dodson, "Well, I hope you understood."59Further regarding these allegations, Respodnent'sformer department 912 employee David A. Brooks testi-fied credibly that in mid-October, a day after hes; Dodson was unsure whether Etchberger said this on this particularoccasion or at some other time.' Dodson had been one of the early union card signers (May 13: G.CExh. 43). See Bourne, fn. 17, supra.59 In recounting this episode, one is ineluctably remined of the lan-guage of Mr. Justice Harlan, for a unanimous court, in N.L.R.B. v. Ex-change Parts Company, 375 U.S. 405, 409 (1964), analogizing to "the sug-gestion of a fist inside the velvet glove" and that "Employees are notlikely to miss the inference that the source of benefits now conferred isalso the source from which future benefits must flow and which may dryup if it is not obliged."(Brooks) was apparently observed by Foreman Masonand Factory Superintendent Eller talking to Union Rep-resentative Motley right outside the factory after Brookshad clocked out, Foreman Mason approached him at hisworkplace and asked him, "What do you think about thisunion that is going on down here," drawing from Brooksthe answer, "Well, I really don't know, you know,"""followed by Mason's response, "Well, the best thing todo [is) to vote 'no,' ...we don't need a union" and that"we had more benefits now than a lot of plants had."Mason followed up on this by asking Brooks, "How doyou think you are going to vote?" IFinally, there are additional alleged incidents of inter-rogation of Herman Fant by Foreman Ray DouglasLindsay, on October 25, 26, and 27, again following theunion organizational meetings on the preceding days ofOctober 24 and 26; as well as on October 26, I daybefore the election, when Lindsay asked Fant at hisworkplace if he was a union man, this time eliciting fromFant the response that he had changed his mind aboutthe Union,62with a similar exchange on the morning ofthe election, October 27, with Factory SuperintendentEller, who asked him, "You're going to vote our way,aren't you," to which Fant responded, "Yes, sir."63Concerning the foregoing, so far as material to thecomplaint allegations under immediate consideration,Factory Superintendent Eller testified that, in a contextof discussion with Dodson of the Company's being will-ing to underwrite the expense of training Dodson as awelder, he (Eller) was unable to "recall" whether men-tion was made of the Union, although he professedly didremember not telling Dodson of loss of school benefits inthe event of unionization. While Eller concedes Dodsonreceived a double pay raise (both a within-grade and amerit) during the unionizational campaign, according toEller these were due only to improved attendance. Asfor Foreman Mason, while denying he ever questionedDodson or Brooks concerning their union views, he(Mason) likewise (as Eller) professed inability to "recall"any conversation with Dodson on the subject of reduc-tion or loss of company benefits in the event of unioniza-tion.6'Like Eller, Mason claims Dodson's double raisejust before the union election was unrelated to the Union(or to any talk about the Union, which he denies), butwas because of work improvement.I was favorably impressed with the testimonial demea-nor of Dodson and Brooks, while left with residualdoubts about Mason because of his sweeping denialscoupled with his professedly deficient powers of recall,within a context of selective recollection. Accordinglypreferring and crediting the described accounts ofDodson and Brooks concerning Mason, as well as that ofDodson and Fant in preference to the broad denialswithin a context of selectively professed failures to"recall" by Eller, and the additonal incidents of interro-60 Brooks was also an early union card signer (May 13: G.C Exh.129) See Bourne, n. 17, supra6' Emphasis suppliede2 See Bourne. fn 17. supra.e6 Ibid64 Mason conceded that he had on one occasion informed Dodson (al-legedly in response to the latter's inquiry) that striking employees couldbe permanently replaced 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDgation of Fant by Lindsay following union organizationalmeetings, for reasons already set forth, it is found that,with the exception of interrogation by Factory Superin-tendent Eller in mid-October (complaint par. 7 (a)-moved in General Counsel's post-trail brief to be deleted,the motion being hereby granted) these further episodesof interrogation, as well as of economic threats, essential-ly as set forth in the complaint,65have been establishedby a fair preponderance of substantial credible evidenceon the record as a whole.Within a context of continued union organizational ac-tivities and company-convoked counterunion assem-blages of employees and bulletin board counterunionpostings, a statutory election under the Act took place atRespondent's Belton factory on October 27. That elec-tion resulted in a vote of 65 in favor of union representa-tion and 63 opposed, with 5 (subsequently reduced to 3)ballots challenged and unopened. Those challenges, aswell as union objections to employer conduct allegedlyaffecting the election results, are considered infra.Upon the foregoing findings 66 and the entire record, Istate the following:CONC.USIONS OF LAWA. Jurisdiction is properly asserted in this proceeding.B. It has been established by a fair preponderance ofsubstantial credible evidence upon the record as a wholethat, under the circumstances described and found in sec-tion II, supra, on or about the following dates, as allegedin paragraphs 7(a), 15, and 17 of the second amendedconsolidated complaint, Respondent through its follow-ing agents, supervisors, and officials interrogated its fol-lowing employees, in violation of Section 8(a)(l) of theAct:1977 Date orApproximate DateAgent/Super-visor/OfficialTed A. EllerTed A. EllerTed A. EllerTed A. EllerJames MathesonRay D. LindsayRay D. LindsayRay D. LindsayChester MasonChester MasonRay D. LindsayRay D. LindsayTed A. EllerEmployeeTerry BoyterLarry HornmeTerry BoyterErnest E. GunnellsRonnie LawsonHerman FantHerman FantHerman FantSamTy Lee DodsonDavid BrooksHerman FantHerman FantHerman Fant(1)(2)(3)(4)(5)(6)(7)(8)(9)(10)(11)(12)(13)May 16May 16May 17May 23Late Mayor early JuneJune 8July 27August 31Mid-OctoberMid-OctoberOctober 25October 26October 27C. The evidence fails to establish that, as alleged inparagraphs 7(a), 15, and 17 of said complaint, in or aboutmid-October 1977 Factory Superintendent Ted A. Fllerinterrogated any employee in violation of Section 8(a)(1)of the Act.D. It has been established by a fair preponderance ofsubstanital credible evidence upon the record as a wholethat, under the circumstances described and found in sec-tion 11, supra, on or about May 16, 1977, as alleged inparagraphs 7(b), 15, and 17 of said complaint, Respon-dent through its factory superintendent, Ted A. Eller,created the impression of surveillance by it over the pro-R6 And also lure of economic benefits to Dodson my Miaon, about week before the October 27 election, not alleged in the c mplainlt hutcomprising Unioni Objection 7 to employer conduct affectilng the lectionioutcome. see he Representation Case, infratected concerted union activities of its employees, in vio-lation of Section 8(a)(l) of the Act.E. The evidence fails to established that, as alleged inparagraphs 7(b), 15, and 17 of said complaint, on orabout the following dates, Respondent through its fol-lowing agents, supervisors, or officials created the im-pression of surveillance by it over the protected concert-ed or union activities of its employees, in violation ofSection 8(a)(1) of the Act: Department 915 ForemanKay McCurry on May 16, 1977, and Factory Superinten-dent Ted A. Eller on May 17, 1977.F. It has been established by a fair preponderance ofsubstantial credible evidence upon the record as a wholethat, under the circumstances described and found in sec-tion 11, supra, on or about May 17, 1977, as alleged in" 'Recapitulated il appended chrlt, Appendix A [()OInitted frmntt publi-ctillll i JEFFREY MANUFACTURING DIVISION53paragraph 7(c) of said complaint, Respondent through itsfactory superintendent, Ted A. Eller, solicited grievancesfrom employee Terry Boyter in an effort to undermineits employees' protected concerted union organizationalcampaign, thereby violating Section 8(a)(1) of the Act.G. It has been established by a fair preponderance ofsubstantial credible evidence upon the record as a wholethat, under the circumstances described and found in sec-tion II, supra, in mid-October 1977, as alleged in para-graph 7(d) of said complaint, Respondent through its fac-tory superintendent, Ted A. Eller and its foreman, Ches-ter Mason, threatened employees with economic reprisalsin their employment in the event of unionization as aconsequence of engaging in union activities, thereby vio-lating Section 8(a)(l) of the Act.H. It has been established by a fair preponderance ofsubstantial credible evidence upon the record as a wholethat, under the circumstances described and found in sec-tion II, supra, and as alleged in paragraphs 8, 9, 15, 16,and 17 of said complaint, on May 25, 1977, Respondentdischarged, and has at all times since then failed and re-fused to reinstate, its employee Terry Boyter, because heengaged in concerted activities, protected under the Act,with other of Respondent's employees, for the purposeof collective bargaining and other mutual aid and protec-tion, including membership in and activities on behalf ofUnited Steelworkers of America, AFL-CIO, ChargingParty in this proceeding, thereby violating Section8(a)(3) of the Act.I. Respondent's said discharge of, and its continuingfailure and refusal to reinstate, its employee TerryBoyter, has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed inSection 7, thereby violating Section 8(a)(l) of the Act, asalleged in said complaint.J. The aforesaid unfair labor practices and each ofthem have affected, affect, and unless permanently re-strained and enjoined will continued to affect, commercewithin the meaning of Section 2(6) and (7) of the Act.K. The appropriate collective-bargaining unit of Re-spondent's employees herein is:All production and maintenance employees em-ployed by Respondent at its Belton, South Carolina,facility, excluding office clerical employees, guardsand supervisors. 7L. Respondent's first and second defenses in its answershould be overruled and dismissed.68THF RMNIDI),'Remedy of the unfair labor practices here found re-quires issuance of a cease-and-desist order and reinstate-ment of unlawfully discharged employee Terry Boyterto his former job (or, if it no longer exists, to a substan-"' Further conclusions of law affecting this unit are contained in "TheRemedy." iifra'I These defenses mercli allege affirmaflisely , in general terms, that thecomplaint "fails to state a laini upon hich relief can hbe granted" (firstdefense) which is patently insufficient and incorrect as s a matter of law;and that Respondenlt dtnis, enlgaging in an' unfair labor practice (seonddefense). the conrtrar5h;laing hecn established herein Respondet's addi-tional special defenscs are conslidered inira. under "l'he Remedy tially equivalent job), without prejudice to his seniorityand emoluments,69together with backpay and interest,computable as explained in Isis Plumbing & Heating Co.,138 NLRB 716 (1962), F W Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).70 Respondent should also be requiredto preserve and make available to the Board's agents itsrecords for backpay computation and compliance deter-mination; and to post the usual information notice to em-ployees. 7 In view of the serious nature of Respondent's sum-mary elimination of its long-term employee Terry Boyterwhen he embarked on his right to engage in union orga-nizational activity, within the context of its other unfairlabor practices designed to keep the Union out of itsplant by interfering with, restraining, and coercing itsemployees in the exercise of their federally guaranteedright to bargain collectively, while the Union assertedlyrepresented a majority of the unit employees throughvalid representational designation cards even before thestatutory election (complaint, pars. 10-15 and 17-19),General Counsel and the Charging Party Union seek aGissel 72 bargaining order without the possible necessity73 for a rerun election here.While I am of the view that Respondent's unfair laborpractices, particularly its summary discharge of chiefunion organizational activitist Boyter, under the circum-stances shown, would merit a Gissell bargaining order,74the necessary predicate for such an order, in the circum-stances here shown, under existing Board policy, is thatthe Union have attained demonstrable majority member-! Including, but not limited to, any uage rate as well as in-grade andlongesity increases in the interim, calculated as if he had not been termi-natediS In the instant case, once again as for a considerable time, GeneralCounsel urges, with a strongly supportive showing in a supplementalbrief, that interest on backpaly be calculated at the more realistic rate of qpercenlt (loweer, the Board has consistently to date declined to allow interest at that rate Persuasive as General Counsel's contentions appearsto me to be and much as the situation may require, it is for the Board andnot me to make such a change in its policy. Cf. Hansen Cakes, Inc, 242NLRB No. 74 (1979)7 1 Since discriminatory discharge of the leader of the employvees' orga-nizational drive strikes directly at "the ery heart of the Act" (.4 Kra-jewski Manufacturing Co., Inc., 180 NLRB 1071 (1970)). Respondelshould be required to cease and desist from violating the Act In any ayN.L.R.B. v. Ent'rstle Mfg. Co., 120 F.2d 532, 536 (4th Cir. 1941).72 ;VL.R.B. v. Girrsel Packing Co. Inc., 395 US 575 (1969).73 "Possible necessity," in view of the October 27 election oulcome.which, as indicated above, stands as potentially favorable to the Union bya vote of 65 to 63, with 4 ballots-subsequently reduced to 3, but stillpossibly determinative of the election outcome-challenged The electionoutcome thus teeters in balance, dependent on the resolution of thosechallenges. If the remaining valid ballots when opened and countedshould turn the election outcome against the Union, the Union will haselost the election, and a rerun election would in that eent depend onwhether or not union objections to employer conduct said to have affect-ed the election were sustained-if sustained, a rerun election would berequired. If, on the other hand, less than two votes against union repre-sentation were to result from the valid unopened ballots, the Unionwould in that event have won certification. The challenges and objec-tions are considered nfra, "The Representation Case"74 .V.L.R.B. s Sitton Tank Company, 467 F2d 1371, 1372 (th Cir.1972); A'L.R.B. v Kostel Corp. d/bla Big Ben Shoe Store, 440 F.2d 347,352 (7th Cir 1971 ); I..R B s Lou De Young .Marker Basket. Inc.. 430F2d 912, 915 (th Cir 1970) But cf. .VL.R.B. s. Pilgrim Foods. Inc. 591F 2d 10)1(st Cir 1978) 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDship or representational status prior to a statutory elec-tion under the Act.75Careful appraisal of the record here persuades me thatsuch showing has not been made by clear, satisfactoryproof. Notwithstanding the firm, strong, and credible tes-timony of various card solicitors-notably, employeeClyde Evans-as well an an imposing array of credibleemployee card signers that they (the signers) were in-formed of, read, and understood the purposes of the cardthey signed as stated in its wording, and that they re-cieved no indication that the cards were limited to thepurpose of a statutory election, nevertheless the testimo-ny of principal card solicitor Terry D. Boyter, as well asof other card solicitors and signers, in my opinion raisessufficient residual doubt in the other direction to "dises-tablish" any claimed union collective-bargaining repre-sentational majority, as claimed herein, to warrant a bar-gaining order without an election.Thus, the principal union card solicitor, Boyter, testi-fied, on his own his direct examination, that when he so-licited card 76 signatures and distributed 15 or 20 cardsto other77employees for solicitation:I told them that this card was not to join the union,it was to petition for the union, to get the union inso that we could have a vote, and that we had tohave 60% or better of the cards, people signing thecards before the union would petition to the gov-ernment, and then we could have an election. (Em-phasis supplied.)While Boyter denies, in response to a leading-type ques-tion on direct examination, telling them "that the onlyreason for their signing the card would be to get an elec-tion," he also testified that:I explained it to them about it [i.e., the card] didn'tsay that you were joining the union,' s it was just topetition for the union. [Emphasis supplied.]I told them that this was not a union card. I said, "itdoesn't mean that you are joining the union,78it isjust to petition for the union, to get a vote for theunion." I said that "you would have to have 60 per-cent or better before we could get the union inhere, or the government in here, to petition them."75 It would seem that this requirement would not come into play incase of a demonstrated majority after the election, in the context of acontinuing recognitional/bargaining demand. Cf. Gissel, 395 U.S. at 614;First Lakewood Associates, etc. v. N.L.R.B., 582 F.2d 416 (7th Cir. 1978).;a The language of the cards themselves is clear:I hereby request and accept membership in the UNITED STEELWORK-ERS OF AMERICA, and of my own free will hereby authorize theUnited Steelworkers of America, its agents or representatives, to actfor me as a collective-bargaining agency in all matters pertaining torates of pay, wages, hours of employment, or other conditions of em-ployment, and to enter into contracts with my employer covering allsuch matters.77 There is no testimony by Boyter as to what he himself was toldwhen he signed his own card. What he told others, according to his owntestimony, about to be quoted, may afford a clue.?a But cf. the wording of the card, fn. 76, supra "I hereby request andaccept membership in the [Union] ... ."I said that "it could help your wages, better bene-fits"; I said, "but you would have to negotiate ev-erything you worked for if the union did go in"[emphasis supplied] .... Joey Turner [a fellowemployee] was walking up and wanting to knowwhat was going on, and so I told him that we weresigning cards to petition the union...."On cross-examination, Boyter testified:Q. And you told all of the employees who signedtheir card that this was not really a union card but apetition, is that correct?A. A petition for the union.Q. A petition for the union?A. Yes.A. I said that we had to have 60 percent of thepeople there, their cards, we had to have 60 percentor better before the union would petition for the gov-ernment. [Emphasis supplied.]A.... I said that they were not joining theunion, that it wasn't a union card."In addition to his own card, Boyter identified 11 suchcards solicited by him directly,79plus 15 to 20 distribut-ed by him with such explanations to others,80for solici-tation by the latter, or a total of at least II or 12 andpotentially as many as 32 such cards.In addition to the union card solicitor, Boyter, UnionOrganizer Motley himself testified that he told employ-ees at the organizing meeting on June 7 (at whichHerman Fant and Ronnie H. Lawson signed cards) that"the quicker we got the majority of the cards, thequicker we could get the election, and be on our way tobeing represented by the United Steelworkers of America"(emphasis supplied); and, also, that at the organizationalmeeting on June 16 (at which Randolph Ligon andJames L. Greer signed cards) he told 15 to 20 employeesessentially the same thing. Of the foregoing employees,Greer testified credibly that Motley told the employeesat the meeting that the cards "would be used for an elec-tion." Still another union card solicitor, Herman Fant,seemingly conceded in his testimony that in soliciting thecard for unit employee Darrell B. Foster (as well as thecard of his son Danny Ray Fant) he told the latter that"the sole [or "only"] purpose of the card was to get anelection"; and that, in surrendering the card to Fant,Foster specified that it was "for them to get equal rightsfor a vote." (emphasis supplied). Yet another card solici-tor, Elmer L. Kelly (now a foreman) testified that hetold his brother George W. Kelly that the card was "fornothing but an election" (emphasis supplied).Of the unit employees card signers themselves, with-out necessity for going through the entire large list (80including Boyter), William D. Spruell testified that, afterhe had signed a card on solicitor Boyter's assurance thatit did not "mean joining the union" but only to "showthe union that we are interested in talking to them about1 I.e., those of George M. Jordan, William D. Spruell, Joey L.Turner, Samuel D. Lindsay, Roy P. Hall, Sam F. Hanks, Benjamin Cobb,Larry W. Horne, Ernest E. Gunnells, Coley D. Prince, and Lester M.Orvin.80 I.e., Larry W. Horne and Coley D. Prince. JEFFREY MANUFACTURING DIVISION55the union coming into the plant ...to show that we areinterested in talking to the union to get them down hereand see what they have to say," when he voiced somemisgivings to Boyter after signing the card, Boyter againreassured him that "it [the card] would not be consideredas a vote ... .if we had enough, we could bring it up for avote; if we had enough cards" (emphasis supplied). Unitemployees Joey L. Turner, Samuel David Lindsay, andErnest E. Gunnells similarly testified, credibly, that insoliciting their cards Boyter told them that "all it means[is] to get the union in to come in and talk to us" (Turner),"just to get a union representative to come down and talk tothe employees" (Lindsay), and "If we can get enough cardssigned, we can get a union representative here to explain theunion to us, and maybe we can get a vote on it" (E. E.Gunnells; employee Roy D. Bell testified to the sameeffect) (emphasis supplied). Unit employee Roy P. Halltestified credibly that in soliciting his signature Boyterinformed him that "[I am] trying to get enough people tosign cards to get an election" (emphasis supplied). Unitemployee Sam F. Hanks testified that when, in connec-tion with Boyter's soliciting him to sign a card, he speci-fied to Boyter that "it doesn't mean that I will vote for itor against it," Boyter's response was, "Fill it out so thatwe could get a vote to try to get the union in" (emphasissupplied). The testimony of unit employee Jimmie R.Sonefelt indicates that, although card solicitor Boyter didnot state the card was "only" for an election, he did sayit was "just to get an election started, or a vote" (emphasissupplied). Unit employee Danny Ray Fant testified thathis father, Herman Fant, solicited his card signature bytelling him, "It doesn't say that the union was coming in,but if they had a certain number that they would haveenough for an election to have a vote" (emphasis supplied).His father, Herman Fant, conceded in his testimony thatin soliciting his son's card he told his son that "the onlypurpose of the union card [is] to obtain an election" andthat his son told him after he thereupon signed the cardthat he would not join the Union if it got in.While the Supreme Court's admonition in Gissel is un-mistakable that an employer who has enaged in substan-tial violations of the Act in the interregnum between aunion's seeking bargaining representational status and theoutcome of a statutory representation election may by itsactions forfeit the right to insist upon an election to de-termine the representation question and instead invite im-position of an electionless bargaining order as the nextreasonable alternative, as the Supreme Court itself indi-cated, at least ordinarily this hinges upon the union's"majority" status.8S The question remains, "majority" forwhat? I take this to mean majority for either union mem-bership or for union collective-bargaining (without, nec-essarily, an election) purposes. Such a majority hassimply not been established here, in view of the de-scribed testimony of Boyter and others, necessitating thesubtraction or not counting of at least the cards solicitedby Boyter, Herman Fant, and Elmer L. Kelly, and theRoy P. Hall and Sam F. Hanks cards, from the allegedmajority. The gross union card count (i.e., counting allcards as valid), as of September 16 (stipulated date ofEmployer's receipt of Union's September 15 recogni-tional/bargaining request), and as of October 25 (2 daysbefore the statutory election of October 27) here is:Basis 82/; 83/ September 16 82/ October 25 82/Excluding Boyter, butincluding Ford and Whitacre 79/133 : 59% 79/138 : 57%Including Boyter,Ford, and Whitacre 80/134 : 60% 80/139 : 58%Excluding Boyter,Ford, and Whitacre 79/131 : 60% 79/136 : 58%Including Boyter, butexcluding Ford and Whitacre 80/132 : 61% 80/137 : 58%Including Boyter and Whit-acre, but excluding Ford 80/133 : 60% 80/138 : 58%"' Gissel, 395 U.S. at 596-597 and 614. No claim is advanced here ofextraordinary circumstances necessitating extension of or exception tosuch a requirement on the theory that but for the Employer's actions theUnion would have attained majority bargaining authoriational (as distin-guished from mere representation-election authorizational) status. Nor hassuch proof been adduced here. Nor will it be speculated here as to whatextreme circumstances might impel the Board to issue an electionless bar-gaining order where no actual card majority at any time has been estab-lished; cf. United Dairy Farmers Cooperative Association, 242 NLRB No.179 (1979); Gissel, 395 U.S. at 613-614.s In each case, fractional numerators indicate gross total of unioncards signed, denominators indicate total unit employees (with "basis"specifications shown), and percentages to closest percent. Figures arebased upon all union cards in evidence and stipulated unit compositionson September 16 and October 25 (O.C. Exhs. 14 and 15), with parties'indicated provisons thereto, and other stipulations of record.an The status (rank-and-file or supervisory) of Ford and Whitacre, inissue here, is considered in sec. VI, "The Representation Case.," infra. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that, in view of the aforequoted testimony of thecard solicitors and signers, at least the 11 cards solicitedby Boyter (including Roy P. Hall and Sam F. Hanks),the 2 by Herman Fant (i.e., Darrell B. Foster and DannyR. Fant), and the card by Elmer L. Kelly (i.e., GeorgeW. Kelly) should not be counted, as they have not beenestablished to have been executed and delivered for apurpose other than to procure a statutory election. It isapparent that if even only these 14 cards-comprisingonly two-thirds of the above 21 84 cards-do not, as Ifind, because of not meeting required standards ofburden of proof and persuasion, merit being counted asunion membership or bargaining authorizational creden-tials even without an election, and are therefore subtract-ed from the figures shown on the foregoing chart ofgross card count, the Union did not have a majority ofemployee membership or "authorizational" (i.e., bargain-ing authorization even without an election) cards in theunit:Basis 85/ September 16 85/ October 25 8/; 86/Excluding Boyter, butincluding Ford and Whitacre 65/133 : 49% 65/138 : 47%Including Bcyter,Ford, and Whitacre 66/134 : 49% 66/139 : 47%Excluding Boyter,Ford, and Whitacre 65/131 : 50% 65/136 : 48%Including Bcyter, butexcluding Ford and Whitacre 66/132 : 50% 66/137 : 48%Including Bcyter and Whit-acre, but excluding Ford 66/133 : 50% 66/138 : 48%In considering whether to allow a Gissel electionlessbargaining order, it is necessary, upon the basis of thetotal record in the particular case, to strike an importantbalance-that between, on the one hand, by withholdingsuch an order, "rewarding" an employer who by his sub-stantial unfair labor practices during the interval whileI.e., Terry D. Boyter, I employees solicited by Boyter as testifiedby him (George M. Jordan, William D. Spruell, Joey L. Turner, SamuelD. Lindsay, Roy P. Hall, Sam F. Hanks, Benjamin Cobb, Larry W.omrne, Ernest E. Gunnells, Coley D. Prince, and Lester M. Orvin) asquoted above; Herman Fant, Ronnie H. Lawson, Randolph Ligon, andJames L Greer (based on testimony of Union Organizer Motley, as re-counted above); Darrell B Foster (based on his testimony as well as thatof Herman Fant); Roy D Bell; George W. Kelly; Jimmie R. Sonefelt;and Danny R. Fant.awaiting the election has destroyed any reasonable prob-ability of the election outcome as a genuine reflection ofthe employees' true representational desires, thereby jus-tifying resort to the less preferred but still acceptably re-liable alternative of a card count as the litmus; and, onthe other hand, the danger, by imposing such an orderwithout an election, of foisting an unwanted union on a"8 With the same footnote provisos and explanations as in the immedi-ately preceding chart, supra, fns. 82 and 83.s8 It is noted that Respondent's Excelsior list (G C. Exh. 16) has sixfewer names than the stipulated list of employees on October 25 (G.C.Exh. 15). These are (with their stipulated dates ol hire according to thestipulated October 25 list (G.C. Exh. 15). E. D Brown (10/24). M. A.Davenport (10/10), T. L Fleming (10/6). R. J McKee (9/27). R. H.Pace (9/28), and J C Robinson (10/21) JEFFREY MANUFACTURING DIVISION57majority of unit employees who have not even by argu-able cards opted for it. If, by rote mechanical count orbecause of necessary elimination of some cards as notgenuine or unreliable, there is no card majority, the basicpredicate underlying the Gissel electionless bargainingorder-i.e., the cards as a less but still acceptably reliableindicator of the employees' desires (Gissel, 395 U.S. at595-600 and 601-604) is undermined, leaving no basis forsuch an order.87I am, of course, aware of the time-honored Board rulethat-at any rate absent circumstances which I believewere present here, including at the very best equivocaltestimony involving such expressions, concededly used,as "petition ...the government" and "election," in thecontext of assuring employees that they were not "join-ing" or becoming "members" (despite the wording of thecards) and that the cards were "not union cards"-fail-ure to limit the use of such cards "solely" or "only" toan election does not preclude their use for other pur-poses,88and much more recent instruction from the Su-preme Court that this may extend even to an electionlessbargaining order.s9However, I am also aware of theBoard's,90as well as the courts',9' caution that the"rule" involving such words as "solely" or "only" is notto be applied mechanically, but that resort is necessary tothe "totality of circumstances surrounding the card so-licitation"92even though, in that process, delving intoemployees' subjective thoughts, afterthoughts, and post-signing ruminations is to be avoided.93In the instantcase, however, no such delving is required. As has beenshown, in my opinion, card solicitors' own descriptionsand explanations to a sufficient number of employees, toinduce their execution of the cards in question, con-firmed if needed by testimony of those as well as otheremployees, were of such character at least arguably toindicate that the purpose of the cards was designed foror essentially limited to petitioning or voting purposes inan election. The testimony of important General Counselwitness Boyter in regard to those cards is certainly notclear, convincing, or persuasive to the contrary. Whenadded to the aforequoted testimony of other witnesses,the conclusion is in my opinion compelling that GeneralCounsel has failed to meet the burden of proof and per-87 Whether or not it would under given circumstances suffice (cf.Gissel, 395 U.S at 613-614), in the instant case there is neither showingnor contention that but for Respondent's unfair labor practices a true ma-jority of cards would have been attained. See fn. 81, supra.¢8 Cumberland Shoe Corporation, 144 NLRB 1268 (1963), enfd. 351F.2d 917 (6th Cir. 1965); principle reaffirmed in Levi Strauss & Co., 172NLRB 732 (1968), which met with Supreme Court approbation in Gissel.supra, under its analysis there explicated.89 Gissel, 395 U.S. at 584 and 606-609.90 Levi Strauss d Co., supra, fn. 7 (1968), quoted with approval inGissel, 395 U.S. at 607-608; Keystone Pretzel Bakery, Inc., 242 NLRB No.77 (1979)."i Gissel, 395 U.S at 607-608 and fil 27.l2 Ibid.9 GseL, 395 U.S at 608 See also Texaco, Inc. v. ArL.R.B., 436 F.2d520, 524 (7th Cir 1971): A'L.R.B. ...4merican 4rt Industries, Inc., 415F.2d 1223, 1228-29 (5th Cir. 1969), cert denied 397 U.S. 990 (1970); In-ternational Union of Electrical Radio and Machine Workers AFL-CIO[S.. C Manufacturing Company] .V\L.R.B., concurring opinion of Jus-tice Burger 352 F.2d 361 at 363 364 (D.C Cir. 1965), cerl. denied 382U.S. 902 (1965); V.L.R.B. v. Cumberland Shoe Corporation, 351 F2d at920; Levi Strauss, 172 NI R at 734 735suation which are his94in regard to these cards-not re-quiring or warranting an affirmative finding in this re-spect by the trier of fact in this administrative proceed-ing, or, consequently, justifying the extraordinaryremeby of a Gissel electionless95bargaining order. Theapplication for such an order should, accordingly, in myopinion, upon the facts and the law and in the exercise ofdiscretion, be disallowed in this case.96THE REPRESENTATION CASEWe turn now to the representation case (Case I -RC-4416), here by consolidation, in which certain challengesto ballots (by both the Petitioner Union and the Employ-er) and objections (by Petitioner Union) to alleged em-ployer conduct affecting the election results have beenreferred here for hearing and recommendations to theBoard.A. Challenged BallotsAs has been indicated, the result of the October 27election stands at 65 votes in favor of Petitioner Unionand 63 against, with 4-subsequently reduced to 3, butstill determinative-ballots challenged. These are the bal-lots of Terry D. Boyter, challenged by the Employer asno longer in its employ and for that reason ineligible tovote;97and the ballots of William Ford and Walter Whi-tacre, challenged by Petitioner Union on the basis thattheir supervisory status excluded them from the bargain-ing unit and therefore rendered them ineligible to vote.The challenged ballots remain unopened and uncounted.1. Terry D. BoyterIn view of the finding and disposition in the compan-ion consolidated complaint case, supra, that Boyter's dis-charge was an unfair labor practice in violation of theAct by Respondent/Employer, Boyter was entitled tovote in the election, and his ballot should be opened andcounted. 9894 Administrative Procedure Act, 5 U.S.C. Secs. 556(d) and 706(2)(E):Consolidated Edison Co. v. N.L.R.B., 305 U.S. 197, 229, 230 (1938); Willa-point Oysters. Inc. v. Ewing, 174 F.2d 676, 690, 691 (9th Cir. 1949);,L.R.B. s. Bell Oil & Gas Co., 98 F.2d 406, 410 (5th Cir. 1938);;LR.B. v A. S. Abell Co., 97 F.2d 951, 958 (4th Cir. 1938); AttorneyGeneral's Manual on the Administrative Procedure Act 75 (1947).95 e., without resort to the balloting results in the October 27 elec-tion.g9 This disposition of the application for the Gissel bargaining orderremedy renders it unnecessary to pass on Respondent's third, fourth,fifth, sixth, and seventh defenses in its answer, which will accordingly bedismissed as moot. Also in view of this disposition, it is likewise unneces-sary to address other important questions involving the validity of certainspecific cards, such as those which, while allegedly filled out by employ-ees, were not signed (G.C. Exh. 33: James .Mercer; G.C Exh. 58:Jimmy R. Curry; G.C. Exh. 80: Roy Hall; G.C Exh. IIl: Gordon AWhite), or. seemingly printed rather than signed (G.C. Exh. 47: JimBrown Latimer; GC. Exh. 51: Betty J. Pruitt; G C. Exh. 55: RobertCrosby Edwards; G.C. Exh. 56: Willie Louise Jackson). Of the forego-ing, only employees Curry and Hall testified; other cards were identifiedby their solicitors97 Challenged also by the Board agent as not appearing on the Em-ployer's Excelsior list.9" Siou.s (Citv Brewing Company, 85 NLRB 1164. 1166 (1949). 58DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. William R. Ford, Jr.The ballot cast by William (Billie) R. Ford in the Oc-tober 27 election is challenged by Petitioner Union onthe ground of Ford's then supervisory capacity, present-ing the issue here. Much testimony, on both sides, aswell as some documentation, was adduced on the ques-tion.The Employer's burnout operator Clyde Evans, in itsemploy for over 13 years,99testified credibly that Fordwas the person who told him what to do and fromwhom he took orders as his "boss" in department 912(welding and assembly) in 1977, until Ford's replacementby Thompson at the start of 1978; and that, in connec-tion therewith, Ford (as Thompson subsequently whenhe replaced Ford) gave him daily instructions, time off,and job-related warnings or admonitions, during ChesterMason's tenure as foreman of both departments 911(steel, fabrication) and 912 (welding and assembly).Around March 1977-while Ford, according to the Em-ployer's "Personnel Job Record" (Resp. Exh. 7) held theformal job title of "Dept. Co-ordinator"'°° on its "Indi-rect Payroll"'t°t-Ford and many as 10 other depart-ment 912 employees were instructed by that depart-ment's foreman, Chester Mason, "not to look to [me-i.e., Mason] any longer ...for any work, or any in-struction ... [but] to look to Mr. Ford ...that Mr.Ford was in charge of [you] .... [You] receive [your]orders from Billie Ford." From then on, after Ford"took over" from Mason, Evans' work was no longer as-signed to him by Mason but by Ford, Evans went toFord with his job problems, Ford authorized procure-ment of materials needed by Evans, Ford alone had adesk in department 912, and Ford walked around over-seeing the employees of that department.'02Evans wasexplicit in his testimony that, from the time of Mason'sforegoing announcement to the department 912 employ-ees through the time of the election, Mason spent lesstime in that department and that Evans as well as theother department 912 employees took their work ordersfrom Ford and carried them out-just as they previouslyg See fn. 9, supra.'00 According to the Employer's "Job Rating Specifications" and "JobDescription" for the position of "Departmental Coordinator" for "Dept.911 & 912" (Resp. Exh. 30), that person is among other things "Responsi-ble for the movement of materials through departments in accordancewith operation sequences and production schedules to insure an uninter-rupted flow of work and to assure that progress conforms with overallmanufacturing planning and shipping dates"; he also "Perform[s] liaisonbetween the Production Control Department Foreman, et al., to assist inclearing difficulties and delays," "Followls] up on rush orders, schedulechanges, material shortages and other conditions affecting schedules,""May be required to work in other areas, depending on workload andproduction requirements," and is only "Under general supervision,"These responsibilities and this status, involving correlative powers, couldwell place their possessor within the supervisory ambit as broadly definedby Sec. 2(11) of the Act.101 As described by the Employer's factory superintendent, Eller, andits foreman, Mason, employees on the Employer's "indirect payroll" are"non-production employees," whose pay, unlike that of rank-and-file pro-duction employees, is charged to their department as departmental over-head (instead of being translated directly into job-time/materials compo-nents of customer billings).101 Ford also moved materials around by forklift if nobody else wasavailable-i.e., forklift operator Brinson, who also took orders fromFord.had from Mason. 103 Evans credibly recounts requestingtime off from Ford, in order to be with Evans' wife inthe hospital, in or around September (1977)-about 7hours-with Ford authorizing that absence on the spot,and Evans reporting to Ford on his return. Although,according to Evans, subsequent to the election he ob-served Ford on occasion setting up a machine in depart-ment 911, he had not observed Ford doing this (except abulldozer on occasion in department 912) between thetime of Mason's aforedescribed announcement and thetime of the election.'04Also according to Evans, thenature of Ford's duties changed when Thompson re-placed him in supervisory status in department 912 inJanuary 1978. But, between the time of Mason's aforede-scribed announcement through the time of the election,Evans' testimony is clear and credible that Evans regard-ed and treated Ford's directions to him as his employer'sorders required to be carried out by him.Evans' testimony concerning Ford is essentially cor-roborated by that of the Employer's former department912 employees Dodson and Brooks, who also swore theyworked under Ford. However, Dodson and Brooksplace the date of Mason's announcement to department912 as in or around September, at some time before theelection. Thus, Dodson (who in October worked in de-partment 911 as well as 912) testified credibly that thedepartment 912 foreman, Mason, announced to that de-partment's employees that thenceforward they would gettheir instructions and orders from Ford (rather than fromMason, as previously). At the same time, Ford was en-trusted with keys to the departmental cabinets and draw-ers.'0°5Although the highest pay grade in department912 was a 7 (with Dodson a 4), Ford alone occupiedgrade 9.106 After Mason's announcement, Dodson wentto Ford, instead of to Mason, for equipment and materi-als authorizations. As in the case of Clyde Evans (supra),Dodson's testimony is utterly clear (and credited) thatafter Mason's aforedescribed announcement Ford (in-stead of Mason) directed Dodson as well as the other de-partment 912 employees what to do and they compliedwith his orders.'07 Furthermore, after Mason's an-nouncement, Dodson went to and obtained any desiredtime off from Ford instead of Mason. On one occasionduring this period, Dodson heard Ford admonish anidentified employee (Wilson), "If you can't do the job,you can go home," whereupon the employee left. When103 Ford also distributed, to department 912 employees, work packetswhich he assembled or processed, containing documentation needed tocarry out customers' orders, to which Ford added appropriate shapingtemplates and determined which orders were to be done by each employ-ee as well as the priorities to be accorded to each order (although a"rush" order would be so marked on the accompanying documentation).104 Evans occasionally observed Foreman Chester Mason also settingup machines, including before and after Mason's aforequoted announce-ment to department 912 employees.'0O Dodson also testified, like Clyde Evans (supra), that thencefor-ward, in contrast to previously, Ford operated a forklift only in the ab-sence of the forklift operator.o10 Confirmed by Factory Superintendent Eller in his testimony, al-though Eller indicated there was no employee in department 912 at grade7 either, thus placing Ford three grades above the next highest rankingemployee there.'I' Dodson's testimony also indicates that after the election Ford didsetup work and was later replaced in his supervisory capacity by Thomp-son-who was trained by Ford. JEFFREY MANUFACTURING DIVISION59Dodson asked Ford what was wrong, Ford answered,"He [Wilson] didn't do [the job] and I told him togo." 108The Employer's former department 912 employeeDavid A. Brooks, in its employ for about 4 years and animpressive witness, similarly testified credibly that inSeptember (or early October) Mason assembled all de-partment 912 employees and anounced to them that"[You] will be taking [your] work orders from BillyFord. .... He [will] be in charge of anything that [you]needed, tools or equipment, and if [you have] any prob-lems. ..see him." Prior to this, these had been Mason'sfunctions. Around mid-October, shortly before the ele-tion, Brooks witnessed a discussion between Ford anddepartment 912 employee Wilson-the same one as testi-fied about by Dodson, (supra)-wherein Ford toldWilson that he would do what Ford told him to do orget another job; and, after Wilson visited Factory Super-intendent Eller or Foreman Mason, Wilson complied.'09Brooks has also on a number of occasions, the same asother employees (for example, William C. King'10), re-quested and obtained time off from Ford. On several oc-casions when Brooks asked Mason for time off, Masonreferred him to Ford," ' as also did Factory Superinten-dent Eller on an occasion when Brooks asked Eller di-rectly.l 12 Ford has also distributed Brooks' paychecks tohim, in Mason's absence. When Ford directed him tomove from one job to another, Brooks complied, since inBrooks' words, Ford "was in charge of the department."Brooks also confirms that Ford, like or together withMason (only), had a departmental desk to which-aswell as the departmental equipment cabinet-only Fordand Mason had keys. As in the cases of Clyde Evans andDodson, Brooks' testimony is clear and convincing that,from and after Mason's aforedescribed announcement todepartment 912 employees concerning Ford's changedstatus, Brooks took orders from Ford and carried themout since he regarded Ford as his superior, whose direc-tions he was obliged to carry out in view of Mason's di-rective concerning Ford's authority. Testifying on the other side were several of the Em-ployer's witnesses. Its department 914 layoff tableman,Samuel D. Lindsay, in its employ for over 12 years andformerly a department 912 welder, testified that prior tothe election Mason was foreman of 2 adjacent depart-ments, 912 as well as 911, with Ford running a machinein department 911 and nothing to do with department912; ' that department 911 (covering an area of 100 byLo8 Without explanation, Wilson was not produced to dispute this testi-mony of Dodson.109 As noted above, without explanation Wilson was not produced tocontrovert this.0 Although King was produced as a witness by the Employer, in noway did he controvert this testimony of Brooks." ' Undisputed by Mason, testifying as the Employer's witness." 1 Unrecollected by Eller, testifying as the Employer's witness." 3 Brooks also confirms that, after Mason's announcement, Masonspent "very little"-perhaps only one-fourth-of hi time in department912, in contrast to dividing his time 50-50 between the two departments,911 and 912, which he previously directly supervised.'4 In this and other respects, the testimoy of Lindsay and other wit-nesses, as well as that of General Counsel's witnesses, appears at oddswith the handwritten data on Ford's "Personnel Job Record" (Resp.Exh. 7), the accuracy of which or the precise degree of its reflection of170 feet) consisted of 15 to 25 employees, and depart-ment 912 (covering 50 by 180 feet) consisted of 12 or 13employees-each covering a large area, and both togeth-er encompassing a huge area. According to Lindsay,there came a time when Mason assembled the depart-ment 912 employees and announced to them that Fordwas "going to work with [you] and if [you have] anyproblems to go and see Billie [Ford], and if he could notsolve [your] problems to come and see [me]." Thereafter,when Lindsay completed a job he went to Ford (insteadof to Mason, as previously) and asked Ford "what job hewanted done next." Ford would tell him what to do, andhe complied. In Lindsay's words, Ford would "just giveus a job and we go on and do it." Lindsay testimoniallyexpressed his understanding that, following Mason's an-nouncement, in Mason's absence it would have beenFord from whom authorization for leave or early depar-ture would be requested and who would authorize it.Lindsay testified that, prior to Mason's announcement,he and other department 912 employees took their prob-lems to Mason; and also that after Mason's announce-ment, when Ford directed him to drop what he wasworking on and switch to a "rush order" which Ford as-signed to him, Lindsay complied, and that at no time hashe (Lindsay) declined to do anything Ford told or askedhim to do. Lindsay, still testifying as Respondent's wit-ness, also testified that, following Mason's announce-ment, Ford as well as Mason alone had keys to the de-partment 912 tool and equipment cabinet; and that, fol-lowing Mason's announcement, department 912 employ-ees went to Ford to obtain authorizations for supplies,with Ford signing not only his own name but also that ofMason. ' 5William R. Ford, Jr., the individual whose supervisorystatus at the time in question is here in issue, is thenephew of the Employer's personnel director, FrankFord. Ford's version of the department 911 and 912 fore-man, Mason's, announcement to department 912 employ-ees (which Ford dates in April) is that Mason informedthe employees Ford "would be the leadman in 912" andinstructed the employees that if they had any "welding"problems they were to see Ford,116but on "personal"problems to see Mason, and that Ford's mission and re-sponsibility were to "make sure that everybody hadwork." According to Ford, he would usually but not in-variably receive from Mason a list of jobs to be done; onthe actual facts of what Ford actually did has not been independently es-tablished."I In view of the foregoing testimony of the Employer's witnessLindsay, as well as of other of the Employer's witnesses, and the creditedtestimony of General Counsel's witnesses Evans, Dodson, and Brooks asrecounted above, I reject contrary testimony of the Employer's witnessWilliam R. Osborne-an unprepossessing witness whose demeanor im-pressed me adversely-to the general effect that, as a department 912welder, his work was assigned to him personally by Mason and that Ford"ain't never talked to me about jobs" and never did more than placethings on his workbench without ever so much as saying anything tohim, as unworthy of belief; as also I regard his testimony that he soughtout Mason directly to find out what to do and did not regard himself asobliged to do anything Ford wanted him to do (but consider his testimo-ny that Ford never indicated he wanted him to do anything), sinceMason (and not Ford) was his immediate superior and so indicated tohim, and that in Mason's absence he did not go to Ford but to anotherdepartmental head for permission to leave early.I" This alone could import supervisory status on the part of Ford. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDthose occasions when he did not receive such a list, he(Ford) himself decided what work was to be done, him-self assigning the work to employees. Ford checked theemployees' work to see if it was done right; if not, hewould take it up with the employee or himself make thenecessary correction. Ford concedes that Mason did notindicate to him (Ford) which jobs were to be done byeach employee, but left that to Ford; and that Fordwould also report to Mason substandard employee per-formances. When counel for General Counsel attemptedon cross-examination to probe into examples of such re-ports, Ford blocked the inquiry with the response, "Mymemory is not too good." He did, however, recall an oc-casion (seemingly the one described by General Coun-sel's witnesses Dodson and Brooks, (supra) when em-ployee Wilson declined to do the job assigned him byFord, and Ford directed him to report to Mason."'Ford testified he is unable to suggest why Wilson cameto him (Ford) rather than to Mason with the refusal."" Ford's attempted self-deprecation of the significance ofany report or recommendation he might make to Masonconcerning any employee's insubordination or otherwork performance deficiency is incredibly-consideringwhat Ford himself testified Mason announced to the em-ployees-supported by Mason, who testified that hewould not have given any weight to any such reportfrom Ford, testimony which I reject since it is belied bythe case of Wilson, as well as by the testimony of Fac-tory Superintendnent Eller himself, who conceded that,if Ford was faced with an insubordinate employee and soreported to Mason, Mason would have been expected toback up Ford and to give weight to Ford's report. Ac-cording to Ford, during the period here in question hemet two or three times daily with Mason, to review jobson hand and work priorities for the department-hardlythe sort of meetings held or topics discussed with a rank-and-file workhand. According to Ford, the job title of"Departmental Coordinator" was used interchangeablywith that of "forklift operator," which Ford seeminglyclaims he was-as well as "setupman" and "leadman"-at the time here in question. Ford asserts that he wasonly a "forklift operator" at a time when the Employer's"Personnel Job Record"(Resp. Exh. 7) shows he was a"Departmental Coordinator." If, on the other hand, asFord swears, the job duties of forklift operators are thesame as those of departmental coordinators, then Ford'sactual powers and responsibilities at the time here inquestion, if he continued in fact to be a forklift operator,may well for that reason, considering the Employer's"Job Kating Specifications" and "Job Description" forthe job of departmental coordinator (Resp. Exh. 30, inpart quoted supra, fn. 100) have been at the supervisorylevel. With regard to authorizing early work departuresof department 912 employees, Ford concedes that thoseemployees have indeed sought such permission from him,I" Although Ford denies he indicated to Wilson that he would layhim off, I credit the aforedescribed essentially mutually corroborative tes-timony of Dodson and Brooks in this respect.1ls Of course, the ready explanation-under Ford's own testimony,supra-would appear to be that Mason had previously instructed the de-partment 912 employees to go to Ford with their work (i e, welding)problems-as indicated above, itself suggesting supervisory status on thepart of Fordbut he claims the requests were invariably referred toMason. Ford is unable to explain why, if Ford lacked au-thority to deal with such requests, the employees cameto him, rather than to Mason. I credit the aforedescribedtestimony of General Counsel's witnesses, as well as thatof Respondent's witness Lindsay, that Ford was lookedto and did in fact grant such leaves. 19In addition to what has already been described, Ches-ter Mason, in the Employer's employ for 16 years and atthe time he testified here the foreman of department 914(structural welding, fitting and assembly; mining termi-nals), testified that at the times here material, during1977, he was foreman of both departments 911 and 912,devoting only about 1 or 2 hours of his 8-hour day todepartment 912. Mason provides yet another version ofhis announcement (which he says occurred toward theend of April) to department 912 employees concerningFord: according to Mason, he told them only that Fordwould be their "setupman, setting up the jobs for them;and if they [had] any personal problems, bring them tome" (emphasis supplied). Mason concedes that, at thistime, and with the previously expressed approbation ofFactory Superintendent Eller, Ford in fact relievedMason of some of Mason's department 912 "duties" inorder to afford Mason more time to carry out other re-sponsibilities; and that, among other things, Ford wasgiven the responsibility of checking the work quality ofthe employees of department 912, and of reporting defi-ciencies to Mason, who would attach sufficient signifi-cance to those reports to assure the taking of necessarycorrective measures. And, according to Mason, from andafter his aforedescribed announcement to the department912 employees, Ford became an "indirect payroll-i.e., a"nonproduction"-employee, whose pay, unlike that ofrank-and-file production employees, was charged to thedepartment as departmental overhead and not linked di-rectly to work-output billings.In addition to such of his testimony as has alreadybeen described, Factory Superintendent Eller testifiedthat at the time in question (October election) Ford wasa "setupman."120While Eller disputes that Ford pos-sessed the "authority" to tell other employees what todo, Eller concedes he is ignorant of the authority actual-ly exercised by Ford or announced by Mason to the de-partment 912 employees to be vested in Ford. AlthoughEller testified that Mason was "supposed to" (emphasissupplied) tell Ford what to direct other employees to do,he conceded that Ford could and did assign employeesto jobs "on his own." Eller concededly had no knowl-edge of what authority Ford in fact exercised or purport-ed at the direction of Mason to exercise vis-a-vis other9 Ford confirms that subsequent to the election he became a weldingsetupman: and that (as corroborated by Factory Superintendent Eller)Theodore Thompson became department 912 foreman at the beginning ofJanuary 1978-thus, apparently, for the first time formally separating theprevious joint foremanship of departments 911 and 912 into two separateforemanships. According to Ford, Thompson was, in turn, succeeded asdepartment 912 foreman by McCurry in February 1979120 This seemingly runs contrary to credited testimony of variousother witnesses, described above, and seems open to question in view ofFord's actual duties, responsibilities, and activities Eller concedes that"only occasionally did Mr. Ford actually set up machine during the timeof the union campaign"; and that Ford actually assigned jobs to welders JEFFREY MANUFACTURING DIVISION61employees, and it may be doubted that-particularly inview of Mason's announcement to them-the employeeshad any awareness of the subtle semanticism or legalismseemingly suggested by Eller at the hearing betweentechnically unquestionable legal authority, and in fact ex-ercised authority, the employees being concerned withand reasonably understanding what they were told by aresponsible managerial source (i.e., Mason) and what wasapparent to them and the practice that thereafter in factprevailed. Notwithstanding Eller's foregoing equivocalgeneralization concerning Ford's "authority," at a laterstage of his testimony Eller himself conceded that-ap-parently to Eller's knowledge and with no indicationthat Eller or anybody else took countermeasures to haltit or to indicate Ford lacked such authority, exercised onits behalf 12--Ford in fact assigned jobs to employees,selecting particular employees to do particular jobs; thatFord, as well as Mason, could designate particular jobsas "rush," in accordance with priorities established bythe "front office" (i.e., neither Ford nor Mason). Ac-cording to Eller's testimony, from April 25 through thedate of the election (October 27), Ford's work in depart-ment 912 consisted 75 percent of "departmental coordi-nating"122and 25 percent or less of setup work.123Finally, Factory Superintendent Eller testified thatsince Ford's designation on December 13, 1976, as an"Indirect Payroll" employee (Res. Exh. 7), Ford has re-mained in that category and has never since then beenremoved from or classified out of that classification.'24Upon the record presented concerning William R.Ford, Jr., I am persuaded and find that the time here ma-terial he possessed sufficient attributes linking him withthe Employer's management system to warrant his beingregarded as a supervisor within the meaning of theAct,'25as well as the Employer's managerial/adminis-1i Cf., e.g., Sec. 2(13) of the Act, Restatement (Second), Agency , §228-230, 233 235 (1958); .VL.R.B. v. Link-Belt Company, 311 U.S. 584,599 (1941); H. J Heinz Company v. V.L.R.B., 311 U.S. 514, 520-521(1941); International Association of Machnists, Tool and Die Makers LodgeNo. 35 [Serrick Corp.1v. N.L.R.B., 311 U.S. 72, 79-80 (1940): The BamaCo., 145 NLRB 1141 (1964), enfd. 353 F.2d 320 (5th Cir. 1965).I22 See fn 100, supra.123 In view of this other testimony, including that of Mason himself, tothe effect that Mason spent no more than an hour or two on department912-to which, on January 1, 1978, there was assigned its own separateforeman, Thompson-if Ford had no supervisory function there at thetime in question, it would have left that department, unlike the others,essentially unsupervised or insufficiently supervised to have permitted itto operate with even a modicum of productive efficiency.i2 It will be recalled that the Employer's classification of "IndirectPayroll" is reserved for what it considers to be nonproduction jobs (fn.101, supra). The admitted appropriate bargaining unit here is limited to"production and maintenance employees " Ford was concededly not en-gaged in "maintenance" work at the time here material.25 I.e., Sec. 2(11), which, as has repeatedly been pointed out, isworded in the disjunctive, and requires no more than one of the powersor attributes therein enumerated. See, e.g., Amalgamatd Local Union 355[Russell Motors] v N.L.R.B., 481 F2d 996, 999 (2d Cir. 1973), and casescited; N'L.R.B. v. Elliott-Williams Co., Inc., 345 F.2d 460, 463 (7th Cir1965); N.L.R.B. v. City Yellow Cab Company, 344 F.2d 575, 580 (6th Cir.1965). See, generally, ..L.R.B. v. Swift d Company, d/b/a New EnglandProcessing Unit 292 F.2d 561, 563 (Ist Cir. 1961), quoted with approval inMarine Engineers Beneficial Association v. Interlake Steamship Co., 370U.S 173, 179, fn 6 (1962). Thus, although, for example, Ford was notshown to have nor to exercise the power to hire (nor certain otherpowers listed in Sec. 2(11)), this does not rule him out as a supervisor.Credited proof shows, as I have found and repeat, that, for example,trative agent, 1 2 and sufficiently closely aligned withand allied to management in the execution of supervi-sory/administrative tasks as to create a conflicting wallof interest between him and the rank-and-file unit em-ployees of which he insisted at election time he was amember for voting and collective-bargaining purposesunder the Act. For all these reasons, it is concluded andrecommended that the challenge to his ballot should besustained and that ballot voided, discarded unopened,and not counted in the October 27 election.3. Walter Ray WhitacreThe ballot of Walter Ray Whitacre (Whitaker) hasalso been challenged by Petitioner Union upon theground of supervisory status.The proof fails to sustain the contention that Whitacrewas a supervisor at the time here material. It does estab-lish that he was a night (i.e., second shift) setup man indepartments 911 (steel fabrication) and 913 (idler shop),occasionally but rarely'27substituting or filling in forNight Foreman Eaves in his absence. Such occasionalfilling in for Eaves did not change Whitacre's job fromthat of setup man to that of supervisor;t28nor did thefact that Whitacre was entrusted with keys to the plantin order to lock it up on occasion in the absence ofNight Foreman Eaves,Since it has not been established by substantial credibleproof, as required, that at times here material Whitacrepossessed supervisory status or was otherwise exceptedfrom or not within the stipulatedx29appropriate bargain-Ford did have and exercise "authority, in the interest of the employer, to...assign ... or discipline other employees, or responsibly to directthem ...or effectively to recommend such action" in the exercise of his"independent judgment" (Act, Sec. 2(11))-sufficient, in my estimation,to stamp him as a supervisor within the meaning of the Act. "Of course,the important things is the actual duties and authority of the employee,not his formal title." N.L.R.B. v. Quincy Steel Casting Co., Inc., 200 F.2d293, 296 (Ist Cir. 1952).2I Act, Sec. 2(13), which for purposes of administration of the Act,eases or removes the technicalities and stringencies of the common lawagency concept. Cf., e.g., N.L.R.B. v. Solo Cup Company , 237 F2d 521(8th Cir. 1956); Betts Baking Co., 155 NLRB 1313 (1965), enfd. 380 F.2d199 (10th Cir 1967); Herb Sadler Budweiser Distributing Co., 153 NLRB119 (1965).127 l.e., perhaps as many as 3 days to a week, perhaphs three times ayear, according to General Counsel's witness Ellison; not over 30 minutesper month, according to Night Foreman Eaves, with the possible excep-tions of a 2-week vacation in 1977; according to Whitacre, 5 or 6 days'vacation plus I week of plant shutdown per year12s Cf, e.g., Complete Auto Transit. Inc., 214 NLRB 425, 426 (1974);E 1. Du Pont deNemours & Co., Inc., 210 NLRB 395 (1974).129 The Employer's department 913 (idler shop) foreman (on bothshifts, althought usually present only on first shift), Ray Douglas Lind-say, testified that Whitacre is classified as an "indirect payroll" on "non-production" employee. Factory Superintendent Eller's testimony con-firms that in Respondent's factory usage "indirect payroll" and non-pro-duction" employee are synonymous (see fn. 101, supra). Although thestipulated appropriate unit is confined (with the usual exception of super-visors, etc.) to "production and maintenance employees" (Whitacre wasplainly not a "maintenance" employee), the Employer's classification ofWhitacre as a "non-production" employee does not of itself eliminate himfrom the defined bargaining unit here, since it is apparent that the Em-ployer's usage of "non-production" is for its own internal billing, book-keeping, and audit purposes only (see fn. 101, supra); and that in commonindustrial relations usage and, therefore, for purposes of the Act, as asetup man Whitacre was actually engaged in production work, nor is anycontention to the contrary here advanced As the Board has often point-Continued 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDing unit, he was in my opinion eligible to vote in the Oc-tober 27 statuory election, and it is accordingly recom-mended that Petitioner Union's challenge to his ballot beoverruled and that his ballot be opened and counted.Finally, with regard to the challenged ballots, Petition-er Union having withdrawn its challenge to the ballot ofLarry M. Burgess and that challenge having on that basisbeen overruled by the Board in its February 10, 1978,Order, his ballot should be opened and counted.B. Objections to Conduct of ElectionAlso referred here, by consolidation, are certain of Pe-titioner Union's objections to alleged employer conductsaid to have effected the election results;'t3 viz, Objec-tions 1, 3, 4, 5, and 7, which may be recapitulated as fol-lows, with relationship if any to issues in the underlyingunfair labor practices cases, supra, as indicated:1'3ed out, it is not an employer's job title or classification, but what an em-ployee actually does, which is determinative of his supervisory or non-supervisory or other status for purposes of unit inclusion or exclusionunder the Act. (While William R. Ford, Jr., supra, was according to his"Personnel Job Record" (Resp. Exh. 7) for a time, and according to thetestimony of Factory Superintendent Eller continues to be, also classifiedas an "indirect payroll" or "non-production" employee, his recommendedexclusion from the bargaining unit, supra, is based on his supervisorystatus.)I"O Objections 2, 6, and 10, and to "Other Acts and Conduct" havingbeen overruled by the Board's February 10, 1978, Order, those objectionsare not here considered.131 [Omitted from publication.]It is thus apparent that, except for Objection 7, whichis unmentioned in the complaint but encompassed in sub-stance in the credited testimony of General Counsel wit-ness Dodson,'32these objections of Petitioner Union toemployer conduct affecting the outcome of the October27, 1977, statutory election in case I l-RC-4416 in es-sence duplicate complaint allegations in the instant con-solidated complaint case which have been discussed anddetermined supra, selection II, H, and Conclusion ofLaw. To that extent, since the degree of proof necessaryto sustain election objections is less than that to establishunfair labor practices,133those objections'34should besustained, requiring that election to be set aside in theevent the overruled challenged ballots, when opened andcounted, result in a majority tally against representationby Petitioner Union or in a tie vote, and that, in either ofthose events, a rerurn election should be conducted at anappropriate time. It will accordingly be so recommendedto the Board.[Recommended Order omitted from publication.]132 Supra, sec. II,H, and fn. 132.'33 Super Thrift Markets, Inc. /a Enola Super Thrift, 233 NLRB 409(1977). Dal-Tex Optical Company, Inc., 137 NLRB 1782, 1686-87 (1962).134 Including Objection 7, for reasons expressed and findings madesupra, sec. II,H.